Exhibit 10.1

syndicated TERM LOAN AGREEMENT

between

TCF NATIONAL BANK,

a national banking association,

as Lead Arranger and Administrative Agent

and

THE FINANCIAL INSTITUTIONS PARTY HERETO,

as Co-Lenders

and

SST IV 13788 W GREENWAY RD, LLC

SST IV 852 METCALF ST, LLC

SST IV 1071 MARSHALL FARMS RD, LLC

SST IV 9800 ARDREY KELL RD, LLC,

each a Delaware limited liability company,

as Borrower

Dated as of March 30, 2020

 

 

--------------------------------------------------------------------------------



table of contents

Page

1.

DEFINITIONS AND INTERPRETATION1

 

 

1.1

Exhibits Incorporated1

 

 

1.2

Defined Terms1

 

 

1.3

Singular and Plural Terms16

 

 

1.4

Accounting Principles16

 

 

1.5

References and Other Terms16

 

2.

THE LOAN; EQUITY REQUIREMENTS; RESERVES17

 

 

2.1

Generally17

 

 

2.2

Commitments Several17

 

 

2.3

Loan Advances Evidenced by Note17

 

 

2.4

Calculation of Interest17

 

 

2.5

Payments of Interest and Principal17

 

 

2.6

Default Rate17

 

 

2.7

Late Charge17

 

 

2.8

Prepayment18

 

 

2.9

Fees18

 

 

2.10

Intentionally omitted18

 

 

2.11

Computations18

 

 

2.12

Pro Rata Treatment18

 

 

2.13

Sharing of Payments, Etc18

 

 

2.14

Sanctions Laws and Regulations19

 

 

2.15

Use of Proceeds19

 

 

2.16

Taxes19

 

 

2.17

Additional Costs24

 

 

2.18

Application of Payments25

 

 

2.19

Extension Options25

 

 

2.20

Interest Reserve26

 

3.

CONDITIONS TO CLOSING27

 

 

3.1

Closing Deliveries27

 

 

3.2

Truthfulness of Statements as of Closing29

 

 

3.3

Conditions Precedent30

 

4.

DISBURSEMENTS30

 

 

4.1

Loan Disbursement30

 

 

4.2

Expenses and Advances Secured by Security Instrument30

 

i

 

--------------------------------------------------------------------------------

table of contents

(continued)

 

4.3

Acquiescence not a Waiver30

 

 

4.4

TCF Swap Agreements30

 

 

4.5

Tranches31

 

 

4.6

Borrowing Procedures31

 

5.

REPRESENTATIONS AND WARRANTIES34

 

 

5.1

Formation, Qualification and Compliance34

 

 

5.2

Financial and Other Information35

 

 

5.3

No Material Adverse Change35

 

 

5.4

Tax Liability35

 

 

5.5

Title to Property; Survey36

 

 

5.6

Utility Services36

 

 

5.7

Leases36

 

 

5.8

Governmental Requirements37

 

 

5.9

Rights of Others37

 

 

5.10

Name and Principal Place of Business37

 

 

5.11

Delivery of Documents37

 

 

5.12

ERISA37

 

 

5.13

No Prohibited Persons38

 

 

5.14

Foreign Person39

 

 

5.15

No Defenses39

 

 

5.16

Defense of Usury39

 

 

5.17

No Conflict/Violation of Law39

 

 

5.18

Consents Obtained39

 

 

5.19

No Litigation39

 

 

5.20

Fraudulent Conveyance39

 

 

5.21

Investment Company Act40

 

 

5.22

Misstatements of Fact40

 

 

5.23

Homestead40

 

 

5.24

Personal Property40

 

 

5.25

Single Asset Real Estate41

 

 

5.26

Government Regulation41

 

 

5.27

Certificate of Beneficial Ownership41

 

 

5.28

Continuing Nature of Representations and Warranties41

 

6.

MAINTENANCE, OPERATION, PRESERVATION AND REPAIR OF PROPERTY41

 

 

6.1

Alterations and Repair41

 

 

6.2

Compliance42

 

ii

 

--------------------------------------------------------------------------------

table of contents

(continued)

 

6.3

Changes in Property Restrictions42

 

7.

OTHER AFFIRMATIVE COVENANTS42

 

 

7.1

Existence and Control42

 

 

7.2

Protection of Liens42

 

 

7.3

Notice of Certain Matters42

 

 

7.4

Further Assurances43

 

 

7.5

Financial Statements; Access to Business Information43

 

 

7.6

Books and Records45

 

 

7.7

Project Accounts45

 

 

7.8

Keeping Guarantor Informed45

 

 

7.9

Single Purpose Entity45

 

 

7.10

Additional Banking Laws48

 

 

7.11

Tax Shelter Disclosure48

 

 

7.12

Taxes49

 

 

7.13

Debt Service Coverage Ratio50

 

 

7.14

Updated Appraisals50

 

 

7.15

Intentionally Omitted51

 

 

7.16

Distributions51

 

 

7.17

Right of First Offer51

 

 

7.18

Partial Release51

 

 

7.19

Certificate of Beneficial Ownership52

 

8.

OTHER NEGATIVE COVENANTS52

 

 

8.1

Liens on Property52

 

 

8.2

Liens on Personal Property52

 

 

8.3

Removal of Personal Property53

 

 

8.4

Organizational Documents53

 

 

8.5

Management Agreement53

 

 

8.6

Limitations on Additional Indebtedness; Other Prohibited Transactions53

 

 

8.7

Guarantor’s Financial Covenants53

 

9.

INSURANCE, CASUALTY AND CONDEMNATION53

 

 

9.1

Insurance Coverage53

 

 

9.2

Casualty Loss; Proceeds of Insurance56

 

 

9.3

Condemnation and Eminent Domain59

 

 

9.4

Disbursement of Insurance Proceeds and Awards60

 

10.

DEFAULTS AND REMEDIES61

 

 

10.1

Events of Default61

 

iii

 

--------------------------------------------------------------------------------

table of contents

(continued)

 

10.2

Remedies Upon Default64

 

 

10.3

Cumulative Remedies, No Waiver65

 

11.

AGENCY65

 

 

11.1

Authorization and Action65

 

 

11.2

Electronic Communications77

 

12.

MISCELLANEOUS78

 

 

12.1

Nonliability78

 

 

12.2

Indemnification of the Administrative Agent79

 

 

12.3

Reimbursement of Administrative Agent80

 

 

12.4

Obligations Unconditional and Independent80

 

 

12.5

Notices80

 

 

12.6

Survival of Representations and Warranties81

 

 

12.7

No Third Parties Benefited81

 

 

12.8

Binding Effect, Assignment of Obligations81

 

 

12.9

Counterparts82

 

 

12.10

Prior Agreements; Amendments; Consents82

 

 

12.11

Governing Law82

 

 

12.12

Severability of Provisions82

 

 

12.13

Headings82

 

 

12.14

Conflicts82

 

 

12.15

Time of the Essence82

 

 

12.16

Participations, Pledges and Syndication and Securitization82

 

 

12.17

Rights to Share Information83

 

 

12.18

Pledge to Federal Reserve83

 

 

12.19

Guaranties Unsecured83

 

 

12.20

JURY WAIVER84

 

 

12.21

JURISDICTION AND VENUE84

 

 

12.22

Right of Setoff85

 

 

12.23

Times85

 

 

12.24

Permitted Transfers and Assumptions85

 




iv

 

--------------------------------------------------------------------------------

table of contents

(continued)

 

SCHEDULES

2.1-BANKS AND PRORATA SHARES
4.5-LOAN COMMITMENT ALLOCATIONS

EXHIBITS

A-1-ARIZONA PARCEL LEGAL DESCRIPTION

A-2-CALIFORNIA PARCEL LEGAL DESCRIPTION

A-3-FLORIDA PARCEL LEGAL DESCRIPTION

A-4-NORTH CAROLINA PARCEL LEGAL DESCRIPTION

B-LOAN DOCUMENTS AS OF CLOSING DATE

C-INSURANCE REQUIREMENTS
D-FORM OF BORROWER COMPLIANCE CERTIFICATE
E-FORM OF GUARANTOR COMPLIANCE CERTIFICATE

F-BORROWER ORGANIZATIONAL CHART

G-1-FORM OF CERTIFICATE

G-2-FORM OF U.S. TAX COMPLIANCE CERTIFICATE

G-3-FORM OF U.S. TAX COMPLIANCE CERTIFICATE

G-4-FORM OF U.S. TAX COMPLIANCE CERTIFICATE

H-FORM OF CERTIFICATE OF BENEFICIAL OWNERSHIP

 

 

 

 

v

 

--------------------------------------------------------------------------------



SYNDICATED TERM LOAN AGREEMENT

THIS SYNDICATED TERM LOAN AGREEMENT (the “Agreement”) is executed as of March
30, 2020, by and among SST IV 13788 W GREENWAY RD, LLC, SST IV 852 METCALF ST,
LLC, SST IV 1071 MARSHALL FARMS RD, LLC and SST IV 9800 ARDREY KELL RD, LLC,
each, a Delaware limited liability company (individually and collectively,
“Borrower”), each of the lending institutions listed on Schedule 2.1 hereto and
which may now or hereafter become parties hereof) (individually, a “Bank” and
collectively, the “Banks”), and TCF NATIONAL BANK, a national banking
association (in its individual capacity, “TCF”, and in its capacity as lead
arranger and administrative agent acting for itself and the Banks
“Administrative Agent.”)

RECITALS:

A.

Arizona Borrower is the holder of fee simple title to the Arizona Parcel,
California Borrower is the holder of fee simple title to the California Parcel,
Florida Borrower is the holder of fee simple title to the Florida Parcel and
North Carolina Borrower is the holder of fee simple title to the North Carolina
Parcel. The Arizona Parcel, the California Parcel, the Florida Parcel and the
North Carolina Parcel, are collectively, the “Land”.

B.

Borrower has applied to the Banks for a loan for the purpose of providing a
portion of the funds required to finance the acquisition or recapitalization of
the Property (as defined herein) and the Banks are willing to make the loan upon
the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the above premises, and the mutual covenants
and agreements set forth herein, and for one dollar and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1.DEFINITIONS AND INTERPRETATION

.

1.1Exhibits Incorporated

.  All exhibits to this Agreement, as now existing and as the same may from time
to time be modified, are fully incorporated herein by this reference.

1.2Defined Terms

.  All capitalized terms used in this Agreement and not otherwise defined in
this Agreement shall have the following meanings:

“Administrative Agent” means TCF National Bank, a national banking association,
and its successors and assigns, in its capacity as lead arranger and
administrator of the Banks.

“Affiliate” means, with respect to any Person (i) any Person directly or
indirectly Controlling, Controlled By, or Under Common Control With such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any officer, director, or
general partner of such Person, and (iv) any Person related by birth or marriage
to such Person.  

“Agreement” has the meaning provided in the introductory paragraph of this
Agreement.

“Allocated Principal Balance” means, with respect to each Parcel, an amount
calculated by multiplying the then current total Principal Balance by the
applicable “Percentage of Loan Proceeds” set forth on Schedule 4.5 as of the
date of determination.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.

“Anti-Terrorism Laws” shall have the meaning given in Section 5.13(d) of this
Agreement.

“Applicable Laws” means all laws, statutes, ordinances, rules, regulations,
judgments, decrees or orders of any state, federal or local Governmental
Authority which are applicable to Borrower, Guarantor and/or the Property.

 

--------------------------------------------------------------------------------

 

“Applied Debt Service” means, unless otherwise provided in this Agreement, the
payments of principal and interest that would be due and payable on the
Principal Balance during a specified period, assuming required monthly principal
and interest payments that would be necessary to fully amortize the Loan over a
twenty-five (25) year period at an interest rate per annum equal to the higher
of (i) the Interest Rate, (ii) the Ten-Year Treasury Rate, plus two hundred and
fifty basis points (2.50%), or (iii) six percent (6.00%) per annum.

“Appraisal” means a written statement setting forth an opinion of the market
value of the Land and the Improvements that (a) has been independently and
impartially prepared by a qualified appraiser directly engaged by the
Administrative Agent or its agent, (b) complies with all applicable federal and
state laws, regulations, and guidelines dealing with appraisals or valuations of
real property, and (c) has been reviewed as to form and content and approved by
the Administrative Agent, in its sole discretion.

“Arizona Borrower” means SST IV 13788 W Greenway Rd, LLC, a Delaware limited
liability company.

“Arizona Parcel” means the real estate commonly known as 13788 W. Greenway Road,
Surprise, Arizona 85374, and legally described on Exhibit A-1 attached hereto,
together with all easements and other rights appurtenant thereto.

“Available Commitment” means the unfunded portion of the Commitment Amount.

“Awards” has the meaning provided in Section 9.3 of this Agreement.

“Bank” has the meaning provided in the introductory paragraph of this Agreement.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permits such Person (or such Governmental
Authority or instrumentality), to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person or permits such Person to refuse to
make Disbursements on its Loan required hereunder.

“Beneficial Owner” means a “Beneficial Owner” within the meaning given in
subparagraph (d) of the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” has the meaning provided in the introductory paragraph of this
Agreement.

“Borrower Compliance Certificate” means a certificate in the form attached
hereto as Exhibit D executed by Borrower.

“Borrower Entity Documents” means the Operating Agreements and the Certificates
of Formation of each Borrower.

“Borrowing Date” shall have the meaning given in Section 4.7(a) of this
Agreement.

“Business Day” means any day other than a Saturday, Sunday, or federal holiday
or other day on which Administrative Agent is regularly closed, and (i) with
respect to all notices and determinations in connection with the LIBOR Index (as
defined in the Note), any day (other than a Saturday or Sunday) on which
commercial banks

2

 

--------------------------------------------------------------------------------

 

are open in London, England, New York, New York, and Minneapolis, Minnesota for
dealings in deposits in the London Interbank Market; and (ii) in all other
cases, any day on which commercial banks in Minneapolis, Minnesota are required
by law to be open for business.

“California Borrower” means SST IV 852 Metcalf St, LLC, a Delaware limited
liability company.

“California Parcel” means the real estate commonly known as 852 Metcalf Street,
Escondido, California 92025 and legally described on Exhibit A-2 attached
hereto, together with all easements and other rights appurtenant thereto.

“Certificate of Beneficial Ownership” means a certificate for Borrower in
substantially the same form attached hereto as Exhibit H and reasonably approved
by Administrative Agent which certifies, among other things, all Beneficial
Owners of Borrower, as from time to time updated in accordance with the terms of
this Agreement.

“Change” has the meaning provided in Section 2.17 of this Agreement.

“Closing” means the execution and delivery of the Loan Documents and the
satisfaction of all conditions required in Section 4.1 hereof.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” shall have the meaning set forth in the Security Instrument.

“Commitment” shall mean, as to any Bank, such Bank’s commitment to make the Loan
under this Agreement.  The initial amount of each Bank’s commitment to make the
Loan is set forth on Schedule 2.1.

“Commitment Amount” shall mean, at any time, the Principal Balance plus the sum
of the Available Commitment of each Bank at such time.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controls”, “Controlling”, “Controlled By” and “Under Common Control
With” have meanings correlative thereto.

“Cure Period” has the meaning provided in Section 10.1(b) of this Agreement.

“Debt Service Coverage Ratio” means, as of any determination date, the ratio of
NOI to Applied Debt Service.

“Debt Yield” shall mean the NOI for a particular period divided by the Principal
Balance as of the date of determination.

“Default” means the occurrence of any event, circumstance or condition that
constitutes a breach of or a default under this Agreement or any other Loan
Document and that, after the giving of any required notice and/or the passage of
any applicable cure period, would constitute an Event of Default under this
Agreement or any other Loan Document.

“Default Rate” shall have the meaning set forth in the Note.

3

 

--------------------------------------------------------------------------------

 

“Defaulting Bank” means any Bank that, as reasonably determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans, within two (2) Business Days of
the date required to be funded by it hereunder and such failure is continuing,
unless such failure arises out of such Bank’s good faith determination that a
condition precedent to funding (specifically identified) has not been satisfied,
(b) (i) has notified Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations under
other agreements generally in which it commits to extend credit, unless with
respect to this clause (b), such failure arises from such Bank’s good faith
determination that a condition precedent to funding (specifically identified)
has not been satisfied, (c) has failed, within two (2) Business Days after
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent and Borrower that it will comply with
its funding obligations; provided that, such Bank shall cease to be a Defaulting
Bank upon the Administrative Agent’s receipt of confirmation that such
Defaulting Bank will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any bankruptcy, insolvency, reorganization, liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
receivership, rearrangement or similar debtor relief law of the United States or
other applicable jurisdictions from time to time in effect, including any law
for the appointment of the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority as receiver, conservator, trustee,
administrator or any similar capacity, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a governmental authority (including any agency,
instrumentality, regulatory body, central bank or other authority) so long as
such ownership interest does not result in or provide such Bank with immunity
from the jurisdiction of courts of the United States or from the enforcement of
judgments or writs of attachment of its assets or permit such Bank (or such
governmental authority or instrumentality) to reject, repudiate, disavow, or
disaffirm any contracts or agreements made with such Person.  Any determination
by the Administrative Agent that a Bank is a Defaulting Bank under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Bank shall be deemed to be a Defaulting Bank upon
delivery of written notice of such determination to Borrower and each Bank.

“Designated Persons” means a Prohibited Person or any other Person in which a
Prohibited Person has ten percent (10%) or greater ownership interest or that is
otherwise Controlled By a Prohibited Person.

“Distribution” means any distributions of cash or property to members or
otherwise on account of the equity interest in Borrower, whether or not such a
distribution is permitted or required under the terms of Borrower’s Operating
Agreement, including without limitation, the repayment of any loans made by a
member to Borrower, the return of capital contributions, or distributions upon
termination, liquidation, or dissolution of Borrower.

“Disbursement Request” means a form of Loan disbursement request provided by
Administrative Agent.

“Disbursements” means disbursements by Administrative Agent of Loan Proceeds.

“Dodd-Frank Act” has the meaning provided in Section 2.17 of this Agreement.

“Dollars” or “$” refers to the lawful money of the United States of America.

“DSCR Requirement” has the meaning provided in Section 7.13 of this Agreement.

“Eligible Assignee” shall mean any Person who is: (i) currently a Bank; (ii) a
commercial bank, trust company, insurance company or pension fund organized
under the laws of the United States of America, or any state thereof, and having
total assets in excess of $5,000,000,000 (or, for a Commitment Amount of
$20,000,000 or less, $1,500,000,000); (iii) a national bank, a savings and loan
association or savings bank organized under the laws of the United States of
America, or any state thereof, and having a tangible net worth of at least
$500,000,000 (or, for a Commitment Amount of $20,000,000 or less, $150,000,000);
or (iv) a commercial bank organized under the laws

4

 

--------------------------------------------------------------------------------

 

of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having total assets in excess of $10,000,000,000, provided that such bank is
acting through a branch or agency located in the United States of America.

“Environmental Audit” means a Phase I Environmental Site Assessment addressed
and certified to Administrative Agent and performed by a qualified licensed
engineer or certified environmental/industrial hygienist in strict conformance
and compliance with U.S. Environmental Protection Agency rules and regulations
establishing “all appropriate inquiries” and with the current Standard Practice
for Environmental Site Assessment Process, ASTM Standard E1527-13 and a findings
and conclusions section consistent with the applicable section of ASTM Standard
E1527-13 and any additional investigations and analysis necessary for the
consultant to conclude there are no such “Recognized Environmental Conditions”,
as defined in current ASTM Standard E1527-13, associated with the Property.

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of even date herewith executed by Borrower and Guarantor for
the benefit of Administrative Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“Event of Default” means any event so designated in Section 10.1, or any other
section or provision, of this Agreement.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Bank or Administrative Agent or required to be withheld or deducted
from a payment to a Bank or Administrative Agent, (a) Connection Income Taxes,
(i) imposed as a result of such Bank or Administrative Agent being organized
under the laws of, or having its principal office or, in the case of any Bank,
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof) or (ii) that are Other Connection Taxes, (b)
in the case of a Bank, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Bank with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Bank acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by Borrower under Section 11.1(m)) or (ii) such Bank changes
its lending office, except in each case to the extent that, pursuant to Section
11.3, amounts with respect to such Taxes were payable either to such Bank’s
assignor immediately before such Bank became a party hereto or to such Bank
immediately before it changed its lending office and (c) any U.S. federal
withholding Taxes imposed under FATCA.  Notwithstanding anything to the contrary
contained in this definition, “Excluded Taxes” shall not include any withholding
taxes imposed at any time on payments made by or on behalf of an Obligor that is
not a U.S. Person within the meaning of Code Section 7701(a)(30) to any Bank
hereunder or under any other Loan Document, provided that such Bank shall have
complied with Section 11.3.

“Executive Order” has the meaning set forth in the definition of “Sanctions Laws
and Regulations.”

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Fee Letter” means that certain letter agreement of even date herewith between
Administrative Agent and Borrower concerning the payment of certain fees to
Administrative Agent.

“First Extended Maturity Date” has the meaning provided in Section 2.19(a) of
this Agreement.

“First Extension Notice” has the meaning provided in Section 2.19(a) of this
Agreement.

“First Extension Option” has the meaning provided in Section 2.19(a) of this
Agreement.

5

 

--------------------------------------------------------------------------------

 

“Florida Borrower” means SST IV 1071 Marshall Farms Rd, LLC, a Delaware limited
liability company.

“Florida Parcel” means the real estate commonly known as 1071 Marshall Farms
Rd., Ocoee, Florida 34761, and legally described on Exhibit A-3 attached hereto,
together with all easements and other rights appurtenant thereto.

“Foreign Lender” has the meaning provided in Section 2.16(f)(ii) of this
Agreement.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor Compliance Certificate” means a certificate in the form of Exhibit E
attached hereto executed by Guarantor.

“Guarantor” means, Strategic Storage Trust IV, Inc., a Maryland corporation, and
any Person who now or hereafter partially or fully guarantees the payment or
performance of any Obligation to Administrative Agent or Banks under any Loan
Document.

“Guarantor’s Financial Covenants” means the requirement that at all times until
the Loan is repaid in full:

(a)Guarantor owns solely in its own name, in the name of Member or in the name
of a wholly-owned subsidiary Liquid Assets having a value of not less than
$3,000,000.00; and

(b)Guarantor maintains solely in its own name or in the name of a subsidiary
(for jointly-owned personal accounts, only Guarantor’s pro-rata share of such
account shall be included) a Net Worth of not less than $100,000,000.00.

“Guaranty” means, collectively, all guaranties required pursuant to this
Agreement and all guaranties pursuant to which any Person now or hereafter
partially or fully guarantees the payment or performance of any Obligations to
Administrative Agent under any Loan Document, and initially means the Guaranty
of Recourse Carve-Outs dated as of even date herewith given by Guarantor in
favor of Administrative Agent.

“Hazardous Substances” has the meaning given that term in the Environmental
Indemnity Agreement.

“Improvements” means all buildings and other improvements and fixtures now or
hereafter comprising any portion of the Property.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding Permitted
Indebtedness), (f) all indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any lien on property

6

 

--------------------------------------------------------------------------------

 

owned or acquired by such Person, whether or not the indebtedness secured
thereby has been assumed, (g) all guarantees by such Person of indebtedness of
others, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (j) all Swap Obligations of such Person.  The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Parties” has the meaning provided in Section 12.2(a) of this
Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Initial Advance” means Loan Proceeds in the amount of $30,542,500.00.

“Initial Maturity Date” means March 30, 2023.

“Insurance Proceeds” has the meaning provided in Section 9.2(b) of this
Agreement.

“Insurance Threshold” has the meaning provided in Section 9.2(b) of this
Agreement.

“Interest Reserve” has the meaning provided in Section 2.20 of this Agreement.

“Interest Rate” has the meaning provided for in the Note.

“Land” has the meaning provided in Recital A of this Agreement.

“Leases” shall mean all leases, subleases, rental contracts, occupancy
agreements, licenses and other arrangements (in each case whether existing now
or in the future) pursuant to which any person or entity occupies or has the
right to occupy or use any portion of the Property, and includes (a) any
supplement, modification, amendment, renewal or extension of any Lease and (b)
any security or guaranty for any Lease.

“Liquid Assets” means, without duplication, unrestricted and unencumbered: (i)
100% of the cash held in United States deposit accounts; and (ii) 50% of the
value of readily marketable securities (excluding “margin stock” that is pledged
as collateral under a borrowing agreement) (within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System).

“Loan” means the loan made hereunder and governed by the terms hereof.

“Loan Closing Date” means the date upon which the Closing occurs.

“Loan Documents” means, collectively, this Agreement, the documents set forth in
Exhibit B, any TCF Swap Agreement entered into in the sole discretion of TCF or
TCF’s Affiliate and any other agreement, document or instrument evidencing
and/or securing the obligations of Borrower or Guarantor to the Banks or the
Administrative Agent that the Banks or Administrative Agent requires in
connection with the execution of this Agreement or from time to time to
effectuate the purposes of this Agreement, together with all amendments,
restatements, supplements and modifications thereof.

“Loan Expenses” means all interest, charges, costs and expenses incurred by
Administrative Agent in connection with the Loan, and payments to TCF or its
Affiliate under any TCF Swap Agreement, including, but not limited to:
(i) without limitation to the establishment of the Interest Reserve, interest
due on the Loan, and any points, loan fees, service charges, commitment fees or
other fees due to Administrative Agent in connection with the Loan; (ii) all
amounts due under any TCF Swap Agreement; (iii) all title examination, survey,
escrow, filing, search,

7

 

--------------------------------------------------------------------------------

 

recording and registration fees and charges; (iv) a $1,250.00 site visit fee per
site; (v) all fees and disbursements of architects, engineers and consultants
engaged by Borrower and Administrative Agent; (vi) all documentary, stamp and
other taxes and charges imposed by law on the issuance or recording of any of
the Loan Documents; (vii) all Appraisal fees; (viii) all title, casualty,
liability, payment, performance or other insurance or bond premiums; (ix) all
reasonable fees and disbursements of legal counsel engaged by Administrative
Agent in connection with the Loan, including, without limitation, counsel
engaged in connection with the enforcement or administration of this Agreement
or any of the Loan Documents; and (x) any amounts required to be paid by
Borrower under this Agreement, the Mortgage or any other Loan Document after the
occurrence of an Event of Default.

“Loan Proceeds” means all amounts advanced as part of the Loan, whether advanced
directly to Borrower or otherwise.

“Manager” means Strategic Storage Trust IV, Inc., a Maryland corporation, and
any other Person that now or hereafter is the Manager of Borrower.  

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or condition, financial or otherwise, of the Borrower and
Guarantor, taken as a whole, (b) the ability of any of the Borrower or the
Guarantor to perform their respective obligations under the Loan Documents or
(c) the rights of or benefits available to the Administrative Agent or the Banks
under the Loan Documents.

“Maturity Date” means the Initial Maturity Date, the First Extended Maturity
Date, or the Second Extended Maturity Date, as applicable at any given point in
time.

“Member” means Strategic Storage Operating Partnership IV, L.P., a Delaware
limited partnership.

“Municipality” means (i) with respect to the Arizona Parcel, the City of
Surprise, Arizona (ii) with respect to the California Parcel, the City of
Escondido, California, (iii) with respect to the Florida Parcel, the City of
Ocoee, Florida, and (iv) with respect to the North Carolina Parcel, the City of
Charlotte, North Carolina.

“Net Insurance Proceeds” has the meaning set forth in Section 9.4 of this
Agreement.

“Net Worth” means, with respect to any Person, as of any date of calculation,
total assets (without deduction for accumulated depreciation and accumulated
amortization of lease intangibles, including accumulated depreciation and
accumulated amortization of lease intangibles of non-wholly owned Subsidiaries,
Affiliates and other Persons in whom such Person holds a voting equity or
ownership interest) less all liabilities, in each case, of such Person as of
such date, all determined in accordance with GAAP.  Net Worth shall be
calculated on a consolidated basis in accordance with GAAP, unless otherwise
indicated in this definition.

“New Borrower” has the meaning set forth in Section 12.24(a) of this Agreement.

“NOI” means Operating Revenues less Operating Expenses.

“North Carolina Borrower” means SST IV 9800 Ardrey Kell Rd, LLC, a Delaware
limited liability company.

“North Carolina Parcel” means the real estate commonly known as 9800 Ardrey Kell
Road, Charlotte, North Carolina 28277 and legally described on Exhibit A-4
attached hereto, together with all easements and other rights appurtenant
thereto.

“Note” means, whether one or more, that certain promissory note in the stated
aggregate principal amount of the Loan dated as of even date herewith made by
Borrower and payable to the order of the Banks, as the same may be amended,
restated, modified or supplemented and in effect from time to time.

“Obligations” means (i) all unpaid principal of and accrued and unpaid interest
on the Loan, and all Swap Obligations under TCF Swap Agreements, if any, all
accrued and unpaid fees and all expenses,

8

 

--------------------------------------------------------------------------------

 

reimbursements, indemnities and other indebtedness, liabilities or obligations
of Borrower or any indemnified party arising under the Loan Documents.

“Obligors” means Borrower and Guarantor.

“OFAC” means the Office of Foreign Assets Control of the Unites States
Department of the Treasury.

“OFAC List” has the meaning provided in Section 5.13(d) of this Agreement.

“One-Month LIBOR Rate” has the meaning provided for in the Note.

“Operating Agreement” means each Operating Agreement of Borrower, as the same
may be amended from time to time.

“Operating Expenses” means the actual, reasonable and necessary costs and
expenses of owning, operating, managing and maintaining the Property (incurred
by Borrower during any calculation period), determined on an accrual basis in
accordance with GAAP, including, $0.10 per square foot as a capital reserve and
a management fee in an amount equal to the greater of: (i) the actual management
fees; or (ii) five percent (5.00%) of Operating Revenues; however, in no event
shall Operating Expenses include (i) interest or principal due on the Loan; (ii)
capital expenditures; (iii) asset management fees and acquisition fees; (iv)
non-cash charges such as depreciation and amortization; (v) Tenant improvement
costs; (vi) any expenses paid from reserves or escrows; (vii) non-recurring
extraordinary expenses unless approved by Administrative Agent; (viii) payments
of tenant insurance revenues payable to the Property Manager; or (ix) expenses
which are reimbursable or paid directly by Administrative Agent, insurance or
any third party.

“Operating Revenues” means for any period for which the calculation thereof is
being made, all revenues, including without limitation, rents, tenant insurance
(protection plan), income, move-in fees, parking revenues, merchandise sales,
and tenant reimbursements for Operating Expenses,  of a recurring nature, from
the Property received by Borrower, determined on an accrual basis in accordance
with GAAP, derived from the ownership, operation, use, leasing and occupancy of
the Property during such period; however, in no event shall Operating Revenues
include (i) any Loan Proceeds; (ii) proceeds or payments under insurance
policies (except proceeds of business interruption insurance); (iii)
condemnation proceeds; (iv) any security deposits received from Tenants in the
Property, unless and until the same are applied to rent or other obligations in
accordance with the applicable Leases; (v) tenant insurance revenues; or (vi)
non-recurring extraordinary items.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in the Loan or Loan Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parcel” means any one of the Arizona Parcel, the California Parcel, the Florida
Parcel, and the North Carolina Parcel.

“Party” means any Person (other than any Bank or Administrative Agent) who is a
party or signatory to any Loan Document.

“Patriot Act” means Title III of Pub. L. 107-56, signed into law October 26,
2001.

9

 

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” means with respect to the Property, the liens and
security interests created by the Loan Documents and the liens, encumbrances and
other matters disclosed in the Title Policy (as hereinafter defined);

“Permitted Indebtedness” means unsecured trade and operational indebtedness
incurred with trade creditors in the ordinary course of its business of owning
and operating the Property in such amounts as are normal and reasonable under
the circumstances, provided that such indebtedness is not evidenced by a note
and is payable within sixty (60) days.

“Person” means any entity, whether an individual, trustee, corporation,
partnership, limited liability company, trust, unincorporated organization,
Governmental Authority, or otherwise.

“Personal Property” means all of Borrower’s right, title and interest, whether
now existing or hereafter acquired, in and to all furniture, furnishings,
fixtures, machinery, equipment, inventory and other personal property of every
kind, tangible and intangible, now or hereafter (i) located on or about the
Property, (ii) used or to be used in connection with the Property, or
(iii) relating or arising with respect to the Property.

“Policies” shall mean those policies of insurance that Borrower is required by
Administrative Agent to maintain, including those set forth in Article 11 and
Exhibit C hereof; and each, a “Policy.”

“Premiums” has the meaning provided in Section 9.1(c) of this Agreement.

“Principal Balance” means the outstanding principal balance of the Loan, at any
time.

“Prohibited Person” shall have the meaning ascribed to such term in Section
5.13(d) of this Agreement.

“Prohibited Transfer” shall have the meaning ascribed to such term in the
Security Instrument.

“Property” means all of Borrower’s right, title and interest, whether now
existing or hereafter acquired, in and to the Land, all Improvements and
fixtures now or hereafter located thereon, and all additions and accretions
thereto.

“Property Management Agreement” means, collectively, the Property Management
Agreements by and between each Borrower and Property Manager.

“Property Manager” means Strategic Storage Property Management IV, LLC, a
Delaware limited liability company, or any other manager for the Property
approved by Administrative Agent from time to time.

“Pro Rata Share” means at any time, the percentage which each Bank’s Commitment
then constitutes of the aggregate Commitments (or, at any time after the
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Bank’s Loan then outstanding bears to the aggregate
principal amount of the Loan then outstanding), as initially described on
Schedule 2.1 attached hereto.

“Recipient” means, as applicable, (a) Administrative Agent and (b) any Bank.

“Release Payment” means 110% of the Allocated Principal Balance.

“Rents” means all rents, issues, income, revenues, royalties, profits and other
amounts now or in the future payable under any of the Leases, including those
past due and unpaid.

“Required Banks” shall mean, at any time, Banks whose Pro Rata Shares exceed
662/3% of the Commitment Amount; provided that (a) the Pro Rata Shares held or
deemed held by, any Defaulting Bank shall be excluded for purposes of making a
determination of Required Bank, (b) at all times there are two or fewer Banks
which are not Affiliates of each other, Required Banks shall require all such
Banks which are (i) not Affiliates of each

10

 

--------------------------------------------------------------------------------

 

other and (ii) not Defaulting Banks, and (c) at all times there are three (3)
Banks which are not Affiliates of each other, Required Banks shall require at
least two (2) Banks which are (i) not Affiliates of each other and (ii) not
Defaulting Banks.

“Restoration” has the meaning provided in Section 9.2(c) of this Agreement.

“Restoration Plans” means plans and specifications for restoring Improvements
damaged by fire or other casualty or through condemnation.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Prohibited Person or any Person
listed in any Sanctions-related list of designated Persons maintained by the
United Nations Security Council, the European Union or any EU member state, (b)
any Person operating, organized or resident in a Sanctioned Country or (c) an
Affiliate of such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Sanctions Laws and Regulations” means any Sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

“Second Extended Maturity Date” has the meaning provided in Section 2.19(b) of
this Agreement.

“Second Extension Notice” has the meaning provided in Section 2.19(b) of this
Agreement.

“Second Extension Option” has the meaning provided in Section 2.19(b) of this
Agreement.

“Security Instrument” means, collectively, the following dated as of even date
herewith, executed by Borrower for the benefit of Administrative Agent: (i) that
certain Deed of Trust, Security Agreement, Fixture Filing and Assignment of
Leases and Rents, encumbering the California Parcel; (ii) that certain Deed of
Trust, Security Agreement, Fixture Filing and Assignment of Leases and Rents,
encumbering the Arizona Parcel; (iii) that certain Mortgage, Security Agreement,
Fixture Filing and Assignment of Leases and Rents, encumbering the Florida
Parcel; and (iv) that certain Deed of Trust, Security Agreement, Fixture Filing
and Assignment of Leases and Rents, encumbering the North Carolina Parcel.

“SmartStop REIT” means SmartStop Self Storage REIT, Inc., a Maryland corporation

“SmartStop Transaction” has the meaning provided in Section 12.24(a) of this
Agreement.

“Survey” has the meaning provided in Section 3.1(c) of this Agreement.

“Swap Agreement” means any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions or modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Taxes” means all taxes, assessments, levies and charges imposed by any public
or quasi-public authority having jurisdiction over the Property which are or may
affect, or become a lien upon, the Property, or interest

11

 

--------------------------------------------------------------------------------

 

therein, or imposed by any Governmental Authority upon Borrower or
Administrative Agent by reason of their respective interests in the Property or
by reason of any payment, or portion thereof, made to Administrative Agent
hereunder or pursuant to any Obligation or any of the other Loan Documents,
other than taxes which are measured by and imposed upon Administrative Agent’s
general net income.

“TCF Swap Agreement” means a Swap Agreement between Borrower and TCF or any
Affiliate of TCF; provided that neither TCF nor any Affiliate of TCF shall have
any obligation to enter into any Swap Agreement with Borrower.

“Ten-Year Treasury Rate” means the published weekly average of yield on United
States Treasury Notes adjusted to a constant maturity of ten (10) years for the
most recent week available on the applicable adjustment date, as published and
made available to the Federal Reserve Board pursuant to its Federal Reserve
Statistical Release H. 15 (519).

“Tenant” shall mean a tenant under a Lease of space in the Property.

“Title Company” means the title company which issues the Title Policy.

“Title Policy” has the meaning provided in Section 3.1(b) of this Agreement.

“To Borrower’s knowledge” or “to Guarantor’s knowledge” means the current actual
knowledge of Matthew Lopez and Michael S. McClure with respect to Borrower, and
Michael S. McClure, with respect to Guarantor.

“Tranche A Loan Proceeds” has the meaning provided in Section 4.5 of this
Agreement.

“Tranche B Hurdle” means, as of the date of determination, measured on a per
Parcel basis, both (i) a Debt Service Coverage Ratio of not less than 1.25 to
1.00 as calculated by Administrative Agent on such date based on trailing three
(3) month NOI and Applied Debt Service; and (ii) a Debt Yield of at least 9.50%
as calculated by Administrative Agent on such date based on trailing three (3)
month NOI, annualized.

“Tranche B Loan Proceeds” has the meaning provided in Section 4.5 of this
Agreement.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

1.3Singular and Plural Terms

.  Any defined term used in the plural in any Loan Document shall refer to all
members of the relevant class and any defined term used in the singular shall
refer to any number of the members of the relevant class.

1.4Accounting Principles

.  Any accounting term used and not specifically defined in any Loan Document
shall be construed in conformity with, and all financial data required to be
submitted under any Loan Document shall be prepared in conformity with, GAAP
applied on a consistent basis or in accordance with such other principles or
methods as are reasonably acceptable to Administrative Agent.

1.5References and Other Terms

.  Any reference to any Loan Document or other document shall include such
document both as originally executed and as it may from time to time be
modified.  References herein to Articles, Sections and Exhibits shall be
construed as references to this Agreement unless a different document is
named.  References to subparagraphs shall be construed as references to the same
Section in which the reference appears.  The term “document” is used in its
broadest sense and encompasses agreements, certificates, opinions, consents,
instruments and other written material of every kind.  The terms “including” and
“include” mean “including (include) without limitation.”

12

 

--------------------------------------------------------------------------------

 

2.THE LOAN; EQUITY REQUIREMENTS; RESERVES

.

2.1Generally

.  Subject to the conditions and upon the terms provided for in this Agreement,
each Bank severally agrees to make Loans to Borrower in an aggregate principal
amount not to exceed the amount of the Commitment of such Bank indicated on
Schedule 2.1 hereto.  The maximum aggregate amount of the Loans that may be
borrowed shall not exceed the maximum Commitment Amount.  The Loan is not a
revolving facility, and Borrower shall not have the right to re-borrow any
portion of the Principal Balance repaid by Borrower.

2.2Commitments Several

.  The failure of any Bank to make a requested advance of the Loan on any date
shall not relieve any other Bank of its Commitment (if any) to make a requested
advance of the Loan on such date, but no Banks shall be responsible for the
failure of any other Bank to make any advance of the Loan to be made by such
other Bank.

2.3Loan Advances Evidenced by Note

.  All Disbursements hereunder shall be evidenced by the Note, which shall be
executed and delivered by Borrower simultaneously with the execution of this
Agreement.

2.4Calculation of Interest

.  Interest shall be calculated in accordance with the terms of the Note.

2.5Payments of Interest and Principal

.  Payments of principal and interest due under this Agreement shall be made in
accordance with the terms of the Note.

2.6Default Rate

.  Upon the occurrence of an Event of Default under this Agreement or any of the
other Loan Documents, Administrative Agent, at its option, may, if permitted
under Applicable Laws, do one or both of the following:  (a) increase the rate
of interest on the Principal Balance and any other amounts then owing by
Borrower to Administrative Agent to the Default Rate until paid in full and (b)
add any unpaid accrued interest to principal and such sum shall bear interest
therefrom until paid in full at the Default Rate.  Neither the Interest Rate nor
the Default Rate shall exceed the maximum rate permitted by Applicable Laws
under any circumstance.

2.7Late Charge

.  If any payment under this Agreement or any other Loan Document is not made
within five (5) days after such payment is due, then, in addition to the payment
of the amount so due, Borrower shall pay to Administrative Agent, for its own
account, a “late charge” equal to five percent (5.0%) of the amount of such
payment, provided, however, that said “late charge” shall not be payable by
Borrower with respect to any final payment of all principal, interest, late fees
and other costs due at maturity of the Loan, whether the Loan is due because of
a Maturity Date or due as the result of any acceleration of maturity pursuant to
the terms of this Agreement or the other Loan Documents.  This late charge may
be assessed without notice, shall be immediately due and payable and shall be in
addition to all other rights and remedies available to Administrative
Agent.  Borrower agrees that the damages to be sustained by the Administrative
Agent for the detriment caused by any late payment are extremely difficult and
impractical to ascertain, and that the amount of five cents for each one dollar
due is a reasonable estimate of such damages, does not constitute interest, and
is not a penalty.

2.8Prepayment

.  The Loan shall be prepayable only in accordance with the terms and conditions
of the Note.

2.9Fees

.  Borrower shall pay to Administrative Agent the fees set forth in the Fee
Letter.

2.10Intentionally omitted

.  

2.11Computations

.  Unless otherwise expressly set forth herein, any accrued interest on any
Loan, any fees or any other obligations due hereunder shall be computed on the
basis of a year of 360 days and the actual number of days elapsed.

13

 

--------------------------------------------------------------------------------

 

2.12Pro Rata Treatment

.  Except to the extent otherwise provided in this Agreement and in the Fee
Letter:  (i) each borrowing from the Banks under Section 2.1 hereof shall be
made for the account of the Banks, pro rata according to the amounts of their
Pro Rata Shares; (ii) each payment or prepayment of principal of the Loan by
Borrower shall be made for the account of the Banks pro rata in accordance with
the respective Pro Rata Shares by them, provided that if immediately prior to
giving effect to any such payment in respect of the Loan the outstanding
principal amount of the Loan shall not be held by the Banks pro rata in
accordance with their respective Pro Rata Shares in effect at the time the Loan
was made, then such payment shall be applied to the Loan in such manner as shall
result, as nearly as is practicable, in the outstanding principal amount of the
Loan being held by the Banks pro rata in accordance with their respective Pro
Rata Shares; (iii) each payment of interest on the Loan by Borrower shall be
made for the account of the Banks pro rata in accordance their respective Pro
Rata Shares; (iv) the making of the Loan shall be made pro rata among the Banks
according to the their respective Pro Rata Shares; and (v) the Banks’
participation in, and payment obligations in respect of, the Loan shall be in
accordance with their respective Pro Rata Shares.  

2.13Sharing of Payments, Etc

.  If a Bank shall obtain payment of any principal of, or interest on, the Loan
made by it to Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by Borrower through the exercise of any right of set-off,
banker’s lien or counterclaim or similar right or otherwise or through voluntary
prepayments directly to a Bank or other payments made by Borrower to a Bank not
in accordance with the terms of this Agreement and such payment should be
distributed to some or all of the Banks pro rata in accordance with Section
2.12, such Bank shall promptly purchase from the other applicable Banks
participations in (or, if and to the extent specified by such Bank, direct
interests in) the Loan made by such other Banks or other obligations owed to
such other Banks in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the applicable Banks shall share
the benefit of such payment (net of any reasonable expenses which may be
incurred by such Bank in obtaining or preserving such benefit) pro rata in
accordance with Section 2.12.  To such end, all the applicable Banks shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be
restored.  Borrower agrees that any Bank so purchasing a participation (or
direct interest) in the Loan or other obligations owed to such other Banks may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Bank were a direct holder
of the Loan in the amount of such participation.  Nothing contained herein shall
require any Bank to exercise any such right or shall affect the right of any
Bank to exercise, and retain the benefits of exercising, any such right with
respect to any other Indebtedness or obligation of Borrower.

2.14Sanctions Laws and Regulations

.

(a)Borrower shall not, directly or indirectly, use the proceeds of the Loan, or
lend, contribute or otherwise make available such proceeds to any joint venture
partner or other Person or entity (i) to fund any activities or business of or
with any Designated Person, or in any Sanctioned Country, or (ii) in any other
manner that would result in a violation of any Sanctions Laws and Regulations by
any Party.

(b)None of the funds or assets of Borrower that are used to pay any amount due
pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or any Sanctioned Country.

2.15Use of Proceeds

.  Borrower shall not use, and shall ensure that its Affiliates and its or their
respective directors, officers, employees and agents shall not use, the Loan
Proceeds (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transactions of
or with any Sanctioned Person, or in any Sanctioned Country, or (c) in any
manner that would result in the violation of any Sanctions applicable to any
party hereto.

2.16Taxes

.  

14

 

--------------------------------------------------------------------------------

 

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of Borrower under any Loan Document shall be made without deduction
or withholding for any Taxes, except as required by applicable law.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)Payment of Other Taxes by Borrower.  Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Indemnification by Borrower.  Borrower shall indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to Borrower by a Bank (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Bank,
shall be conclusive absent manifest error.

(d)Indemnification by the Banks.  Each Bank shall severally indemnify
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Bank (but only to the extent that
Borrower has not already indemnified Administrative Agent for such Indemnified
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Bank’s failure to comply with the provisions of Section
11.1(m)(ii) relating to the maintenance of a participant register and (iii) any
Excluded Taxes attributable to such Bank, in each case, that are payable or paid
by Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Bank by Administrative Agent shall be conclusive absent
manifest error.  Each Bank hereby authorizes Administrative Agent to set off and
apply any and all amounts at any time owing to such Bank under any Loan Document
or otherwise payable by Administrative Agent to such Bank from any other source
against any amount due to Administrative Agent under this Subparagraph (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
Borrower to a Governmental Authority pursuant to this Section 2.16, Borrower
shall deliver to Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to Administrative Agent.

(f)Status of Banks.  

(i)Any Bank that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Bank, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other

15

 

--------------------------------------------------------------------------------

 

documentation prescribed by applicable law or reasonably requested by Borrower
or Administrative Agent as will enable Borrower or Administrative Agent to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(a), (ii)(b) and (ii)(d) below) shall not be required if in such
Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii)Without limiting the generality of the foregoing, in the event that Borrower
is a U.S. Person:

(a)Any Bank that is a U.S. Person shall deliver to Borrower and Administrative
Agent on or prior to the date on which such Bank becomes a Bank under this
Agreement (and from time to time thereafter upon the reasonable request of
Borrower or Administrative Agent) executed originals of IRS Form W-9 certifying
that such Bank is exempt from U.S. Federal backup withholding tax;

(b)Any Bank that is not a U.S. Person (a “Foreign Lender”) shall, to the extent
it is legally entitled to do so, deliver to Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Bank under this Agreement (and
from time to time thereafter upon the reasonable request of Borrower or
Administrative Agent), whichever of the following is applicable:

(1)In the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)Executed originals of IRS Form W-8ECI;

(3)In the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or

(4)To the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming

16

 

--------------------------------------------------------------------------------

 

the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-4 on behalf of
each such direct and indirect partner;

(c)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Bank under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(d)If a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Bank has complied with such Bank’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower and Administrative Agent in
writing of its legal inability to do so.

(g)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Subparagraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this Subparagraph (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Subparagraph (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

17

 

--------------------------------------------------------------------------------

 

(h)Survival.  Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

2.17Additional Costs

.  Borrower hereby irrevocably agrees to reimburse and indemnify each Bank from
all increased costs and fees incurred by such Bank in connection with this
Agreement subsequent to the date of the Initial Advance of funds to Borrower
under this Agreement and relating to or arising from (x) the offering of rates
of interest based upon the One-Month LIBOR Rate to the extent such costs result
from a Change or (y) a change in government regulation.  Without limiting the
generality of the foregoing, if (any of the following being a “Change”): (i) any
law, rule, regulation, guideline, or directive (in each case whether or not
having the force of law) is passed, enacted, promulgated, ordered, issued or
adopted after the date of the Initial Advance of funds to Borrower under this
Agreement, (ii) there is any change after the date of the Initial Advance of
funds to Borrower under this Agreement in any law, rule, regulation, guideline,
or directive (in each case whether or not having the force of law and including,
without limitation, any request, rule, guideline or directive (A) in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act (as amended,
the “Dodd-Frank Act”) or (B) enacted, promulgated, adopted, issued or
implemented by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign financial regulatory authorities), or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation, application or administration of any of
the foregoing, or (iii) such Bank complies with any request or directive made
after the date of the Initial Advance of funds to Borrower under this Agreement
regarding capital adequacy (whether or not having the force of law) from any
such authority, central bank or comparable agency, and to the extent such Change
shall:

(a)increase the cost to a Bank, by an amount which such Bank reasonably deems to
be material, of making, converting into, continuing or maintaining any portion
of any advance subject to the Interest Rate, or reduce any amount receivable
hereunder in respect thereof, or

(b)have the effect of reducing the rate of return on a Bank’s capital as a
consequence of its obligations hereunder, with respect to any Loan, to a level
below that which such Bank could have achieved but for such Change by an amount
reasonably deemed by such Bank to be material,

(c)then, in any and each such case, after submission by such Bank to Borrower of
a written request therefor, Borrower shall pay such Bank any additional amounts
necessary to compensate such Bank for such increased cost or reduction to the
extent such costs or reduction is a result of the change.  A Bank’s reasonable
determination of the amount of such reimbursement shall be conclusive in the
absence of manifest error.  Notwithstanding anything to the contrary contained
herein, for all purposes of this Agreement, all requests, rules, guidelines and
directives (I) in connection with the Dodd-Frank Act or (II) enacted,
promulgated, adopted, issued or implemented by the Bank of International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign financial regulatory
authorities shall, in each case, be deemed to constitute a Change whether or not
such request, rule, guideline or directive has the force of law and regardless
of the date on which such request, rule, guideline or directive was enacted,
promulgated, adopted, issued or implemented.  

2.18Application of Payments

.  Prior to the occurrence of an Event of Default, all payments and prepayments
on account of the Liabilities evidenced by the Note shall be applied  as
follows: (a) first, to fees, expenses, costs and other similar amounts then due
and payable thereunder, including, without limitation any prepayment premium,
exit fee or late charges due thereunder, (b) second, to accrued and unpaid
interest on the Principal Balance of the Note, (c) third, to the payment of
principal due in the month in which the payment or prepayment is made, (d)
fourth, to any escrows, impounds or other amounts which may then be due and
payable under the Loan Documents, (e) fifth, to any other amounts then due
hereunder or under any of the Loan Documents, and (f) last, to the unpaid
Principal Balance of the Note in the inverse order of maturity.  Any prepayment
on account of the Liabilities evidenced by the Note shall not extend or postpone
the due date or reduce the amount of any subsequent monthly payment of principal
and interest due thereunder.  After

18

 

--------------------------------------------------------------------------------

 

an Event of Default has occurred and is continuing, payments may be applied by
the Administrative Agent to amounts owed under the Note, hereunder and under the
Loan Documents in such order as the Administrative Agent shall determine, in its
sole discretion.

2.19Extension Options

.  

(a)First Extension Option. Borrower shall have the right (the “First Extension
Option”) to extend the Initial Maturity Date for twelve (12) months to March 30,
2024 (the “First Extended Maturity Date”), subject to fulfillment of the
following conditions:

(i)Borrower shall have delivered to Administrative Agent written notice (a
“First Extension Notice”) of the exercise of the First Extension Option not less
than thirty (30) nor more than ninety (90) days prior to the Initial Maturity
Date;

(ii)No Default or Event of Default shall exist as of the date the Extension
Notice is given or as of the Initial Maturity Date;

(iii)Borrower shall have achieved a Debt Service Coverage Ratio of not less than
1.20 to 1.00 as determined by Administrative Agent as of February 28, 2023 based
on trailing three (3) month NOI and Applied Debt Service;

(iv)If requested by Administrative Agent, Administrative Agent shall have
received an updated Appraisal reasonably acceptable to Administrative Agent
reflecting that the Principal Balance is less than or equal to fifty percent
(50.00%) of the “as-is” value of the Property; and

(v)On or prior to the Initial Maturity Date, Borrower shall have paid to
Administrative Agent an extension fee in the amount set forth in the Fee Letter.

(b)Second Extension Option.  Borrower shall have the right (the “Second
Extension Option”) to extend the First Extended Maturity Date for twelve (12)
months to March 30, 2025 (the “Second Extended Maturity Date”), subject to
fulfillment of the following conditions:  

(i)Borrower shall have delivered to Administrative Agent written notice (a
“Second Extension Notice”) of the exercise of the Second Extension Option not
less than thirty (30) nor more than ninety (90) days prior to the First Extended
Maturity Date;

(ii)No Default or Event of Default shall exist as of the date the Extension
Notice is given or as of the First Extended Maturity Date;

(iii)Borrower shall have achieved a Debt Service Coverage Ratio of not less than
1.25 to 1.00 as determined by Administrative Agent as of February 29, 2024 based
on trailing three (3) month NOI and Applied Debt Service;

(iv)If requested by Administrative Agent, Administrative Agent shall have
received an updated Appraisal reasonably acceptable to Administrative Agent
reflecting that the Principal Balance is less than or equal to fifty percent
(50.00%) of the “as-is” value of the Property; and

(v)On or prior to the First Extended Maturity Date, Borrower shall have paid to
Administrative Agent an extension fee in the amount set forth in the Fee Letter.

2.20Interest Reserve

.  An unfunded portion of the Loan in the amount of $1,000,000.00 (the “Interest
Reserve”) shall be disbursed by Administrative Agent pursuant to the terms and
conditions of this Section 2.20.  Provided that no Event of Default shall have
occurred and be continuing, Administrative Agent

19

 

--------------------------------------------------------------------------------

 

shall make disbursements from the Interest Reserve for payment when due of
accrued and unpaid interest on the Loan.  Borrower acknowledges and agrees that
the payment of such accrued and unpaid interest by the method described herein
is for its convenience and benefit.  If at any time there are no funds remaining
in the Interest Reserve, Administrative Agent shall have no obligation for
funding of accrued and unpaid interest, whereupon Borrower shall be and remain
responsible for the continuation of all such payments from funds other than Loan
Proceeds.

3.CONDITIONS TO CLOSING

.

3.1Closing Deliveries

.  On or before the Loan Closing Date, unless a different date is specified
below, Borrower shall execute and/or deliver to Administrative Agent those of
the following documents and other items required to be executed and/or delivered
by Borrower, and shall cause to be executed and/or delivered to Administrative
Agent those of the following documents and other items required to be executed
and/or delivered by others, all of which documents and other items shall contain
such provisions as shall be required to conform to this Agreement and otherwise
shall be reasonably satisfactory in form and substance to Administrative Agent:

(a)Loan Documents.  Fully executed original copies of each of the Loan Documents
listed on Exhibit B hereto.

(b)Title Insurance Policy.  At the Closing (or as soon as practicable
thereafter, with marked-up pro-forma policies to be delivered at the Closing),
ALTA 2006 Loan Policies for each Parcel (collectively, the “Title Policy”)
issued by the Title Company in the full amount of the Loan naming Administrative
Agent as the insured party and each respective Borrower as the owner and fee
simple title holder of the Parcel owned by such Borrower, in each case subject
only to the Permitted Encumbrances, and insuring the lien of the Security
Instrument as a first and prior lien upon the Parcel owned by such Borrower,
subject to no exceptions other than the Permitted Encumbrances and other
exceptions approved by Administrative Agent.  The Title Policy must specifically
insure Administrative Agent for claims and questions related to claims for
mechanics’ or materialmen’s liens and shall include endorsements reasonably
satisfactory to Administrative Agent.

(c)Survey.  A plat of survey (“Survey”) of each Parcel prepared by a registered
land surveyor in accordance with the current survey standards of the American
Land Title Association and National Society of Professional Surveyors.  

(d)Insurance Policies.  Certificates of insurance for all insurance policies
required pursuant to Section 9 hereof, or at Administrative Agent’s request
copies of the insurance policies.

(e)Environmental Audit.  An Environmental Audit, together with a reliance letter
addressed to Administrative Agent, or a separate agreement with such consultant
permitting Administrative Agent to rely on such report.  

(f)Appraisal.  An Appraisal satisfactory to Administrative Agent and showing
that the Commitment Amount does not exceed the lesser of: (i) forty-four (44%)
of the combined “as-stabilized” value of the Property, (ii) fifty-five percent
(55%) of the combined purchase prices of the Property as set forth in Schedule
4.5, or (iii) a 9.50% Debt Yield based on the Appraisal’s “as-stabilized” NOI.

(g)Documents of Record.  Copies of all covenants, conditions, restrictions,
easements and matters of record which affect the Property.

(h)Searches.  Current Uniform Commercial Code, federal and state tax lien and
judgment searches, pending suit and litigation searches and bankruptcy court
filings searches covering each Obligor and disclosing no matters objectionable
to Administrative Agent.

20

 

--------------------------------------------------------------------------------

 

(i)Flood Plain.  Evidence that (a) no portion of the Property is located in an
area designated by the Secretary of Housing and Urban Development as having
special flood hazards, or if any portion of the Property is so located, evidence
that adequate flood insurance is in effect; and (b) no portion of the Property
is located in a federally, state or locally designated wetland or other type of
government protected area.

(j)Borrower’s and Guarantor’s Attorney’s Opinion.  An opinion of one or more
counsel for the Borrower and Guarantor satisfactory to Administrative Agent.

(k)Organizational Documents.  A certified copy (certified, where applicable, by
the state office in which such documents were filed, and in all other cases by
an appropriate representative of the entity) of:

(i)The Borrower Entity Documents;

(ii)The Articles of Incorporation and By-laws of the Guarantor;

(iii)Resolutions by the Guarantor and Manager authorizing the execution and
delivery of the Loan Documents, certified by an appropriate representative of
the Guarantor and Manager;

(iv)An incumbency certificate, including specimen signatures for all individuals
executing any of the Loan Documents, certified by the secretary or other
appropriate representative of such entity; and

(v)Certificates of good standing for each Borrower and Guarantor from their
respective states of formation and, a certificate of good standing or existence
for each Borrower from the state in which the Parcel owned by such Borrower is
located.

(l)Real Estate Taxes.  Evidence reasonably satisfactory to Administrative Agent
that real estate taxes due and payable with respect to the Land, if any, have
been paid in full. In connection therewith, Borrower shall deliver to
Administrative Agent copies of the most recent real estate tax bills for the
Property.

(m)Financial Statements.  All financial information requested by Administrative
Agent with respect to Borrower and each Guarantor, including but not limited to
financial statements for such Guarantor for the period ending December 31, 2019.

(n)Property Management Agreements.  Copies of the Property Management
Agreements.

(o)Property Report.  An inspection report on the Property prepared by an
engineering or architectural firm retained by Administrative Agent and
satisfactory in all respects to Administrative Agent.

(p)Occupancy Report.  A certified occupancy report with respect to the Property
in form and substance reasonably satisfactory to Administrative Agent.

(q)Certificate of Beneficial Ownership. The Certificate of Beneficial Ownership
for Borrower.

(r)Additional Documents.  Such other papers and documents regarding the Obligors
as Administrative Agent may reasonably require.

21

 

--------------------------------------------------------------------------------

 

3.2Truthfulness of Statements as of Closing

.  As conditions precedent to the Closing, the following statements shall be
true and correct on the Loan Closing Date, and Borrower hereby represents and
warrants to Administrative Agent the following:

(a)The representations and warranties contained in Section 5 of this Agreement
are correct on and as of the Closing as though made on and as of such date;

(b)No Default has occurred and is continuing, and no Event of Default has
occurred, hereunder, or would result from the execution and delivery of the Loan
Documents;

(c)No litigation has been instituted against any Borrower or Guarantor which
would be reasonably likely to have a material adverse effect on the condition
(financial or otherwise) of such Borrower’s or Guarantor’s ability to perform
its Obligations hereunder, under any of the Loan Documents;

(d)No material adverse change has occurred in the condition or operations,
financial or otherwise, of Borrower or Guarantor since the date of the most
recent financial statements of each such party delivered to Administrative
Agent; and

(e)The Guarantor is in compliance with the Guarantor’s Financial Covenants.

3.3Conditions Precedent

.  Borrower agrees that all conditions precedent to the Closing will be complied
with on or prior to the Closing.  

4.DISBURSEMENTS

.

4.1Loan Disbursement

.  Subject to the satisfaction of the terms and conditions contained in this
Section 4, the Initial Advance shall be disbursed at Closing.  The Interest
Reserve shall be disbursed in accordance with Section 2.20.

4.2Expenses and Advances Secured by Security Instrument

.  Any and all advances or payments made by Administrative Agent hereunder, from
time to time, and any amounts expended by Administrative Agent pursuant to this
Agreement, and all other Loan Expenses, as and when advanced or incurred, shall
be deemed to have been disbursed as part of the Loan and be and become
Obligations hereunder secured and guaranteed by the Loan Documents, whether or
not the aggregate of such Obligations shall exceed the face amount of the Note.

4.3Acquiescence not a Waiver

.  To the extent that Administrative Agent may have acquiesced (whether
intentionally or unintentionally) in Borrower’s failure to comply with and
satisfy any condition precedent to the Closing or to any Disbursement of Loan
Proceeds, such acquiescence shall not constitute a waiver by Administrative
Agent of any condition precedent set forth in this Agreement, and Administrative
Agent at any time thereafter may require Borrower to comply with and satisfy all
conditions and requirements of this Agreement.

4.4TCF Swap Agreements

.  TCF or an Affiliate of TCF may, at Borrower’s request and at the sole
discretion of TCF or such Affiliate, enter into one or more TCF Swap Agreements
with Borrower from time to time, on such terms and conditions pursuant to such
TCF Swap Agreement documents as TCF or such Affiliate shall require.  Any
existing or future TCF Swap Agreement is and shall be secured by the Security
Instrument and any and all other collateral granted to Administrative Agent
under the Loan Documents, and Borrower hereby assigns to TCF, and grants TCF a
lien on and security interest in, all collateral now or hereafter securing the
Loan.  Borrower further grants and assigns to TCF and its Affiliates, to secure
all Obligations, a security interest in all of Borrower’s existing and future
rights, title and interest to the payment of money from TCF or its Affiliates
under any TCF Swap Agreement.  Borrower agrees to execute such agreements,
assignments and other documents and take such further actions as Administrative
Agent may reasonably request to evidence, perfect and effectuate all of the
foregoing rights and interests of

22

 

--------------------------------------------------------------------------------

 

TCF and its Affiliates.  Borrower acknowledges that any Event of Default
hereunder is an “Event of Default” as defined in any TCF Swap Agreement and
shall give TCF or its Affiliate the right to terminate any TCF Swap Agreement
and demand payment of all Swap Obligations thereunder, including without
limitation all losses, fees and costs incurred by TCF or its Affiliate in
connection therewith.  Each Bank shall have the right to participate in the TCF
Swap Agreement in accordance with its Pro Rata Share of the Loan by written
notice to TCF and execution of the TCF Swap Agreement or a joinder thereto.

4.5Tranches

. All Loan Proceeds shall be categorized as “Tranche A Loan Proceeds” or
“Tranche B Loan Proceeds.”  Tranche A Loan Proceeds shall bear interest in
accordance with Section 2.1(a) of the Note, and Tranche B Loan Proceeds shall
bear interest in accordance with Section 2.1(b) of the Note.  The Initial
Advance shall be categorized as Tranche A Loan Proceeds.  If a Parcel achieves
the Tranche B Hurdle, determined as of the end of any fiscal quarter of
Borrower, Borrower may request that Administrative Agent re-categorize as
Tranche B Loan Proceeds the applicable Allocated Principal Balance by delivering
Administrative Agent a signed Borrower Compliance Certificate along with the
applicable financial statements of Borrower described in Section 7.5(a) or
(b).  Upon Administrative Agent’s verification of the achievement of the Tranche
B Hurdle for such Parcel, then, so long has no Event of Default has occurred and
is continuing, the applicable Allocated Principal Balance shall be then
categorized as Tranche B Loan Proceeds until the Maturity Date.

4.6Borrowing Procedures

.

(a)Except with respect to the Initial Advance, Borrower shall submit a
Disbursement Request (appropriately completed) to Administrative Agent by 2:00
P.M. Chicago, Illinois time not less than five (5) Business Days prior to the
borrowing date specified therein (the “Borrowing Date”) requesting that the
Banks make Disbursements on the Borrowing Date and specifying (i) the amount to
be borrowed, and (ii) all items to be paid with such
Disbursement.  Administrative Agent shall notify each Bank thereof and provide a
copy of such Disbursement Request to each Bank.  Provided all conditions to an
advance of Loan proceeds have been satisfied, as reasonably determined by
Administrative Agent, each Bank will make the amount of its Pro Rata Share of
each borrowing available to Administrative Agent for the account of Borrower at
the Administrative Agent’s lending office prior to 11:00 A.M., Chicago, Illinois
time on the Borrowing Date in funds immediately available to Administrative
Agent.  Each borrowing shall be disbursed by Administrative Agent pursuant to
Section 4.1 hereof.  The execution of this Agreement by Borrower constitutes an
irrevocable authorization to Administrative Agent and the Banks to advance Loan
proceeds as provided in this Section.  No further authorization shall be
necessary to warrant such direct advances.  All sums advanced by direct payment
to third parties shall be evidenced by the Note and shall be secured by the Loan
Documents.  The Banks shall have no obligation to make Disbursements more often
than once in each calendar month.

(b)Unless Administrative Agent shall have been notified by any Bank prior to the
date of any proposed borrowing that such Bank does not intend to make available
to the Administrative Agent the Loan on such date, Administrative Agent may
assume that such Bank has made the Loan available to the Administrative Agent on
such date and Administrative Agent in its sole discretion may, but shall not be
obligated to, make available to the Borrower a corresponding amount on such
date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Bank by 1:00 P.M., Chicago, Illinois time, on the
Business Day of such proposed borrowing (it being understood that any such
payment received after 1:00 P.M., Chicago, Illinois time, on any Business Day
shall be deemed to have been received the immediately following Business Day),
such Bank agrees to pay and the Borrower agrees to repay to Administrative Agent
within two Business Days of demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is paid or repaid to Administrative
Agent, at the Loan Rate applicable to such borrowing.  If such Bank shall pay to
Administrative Agent such amount, such amount so paid shall constitute such
Bank’s Loan, and if both such Bank and the Borrower shall have paid and repaid,
respectively, such corresponding amount, Administrative Agent shall promptly pay
over to the Borrower such corresponding amount in same day funds, but the
Borrower shall remain obligated for all interest

23

 

--------------------------------------------------------------------------------

 

thereon to the extent not already paid by the Borrower pursuant to the preceding
sentence.  Nothing in this Section 4.7(b) shall be deemed to relieve any Bank of
its obligation hereunder to make its Loan on any date specified in any
Disbursement Request.

(c)Defaulting Banks.

(i)Generally.  If for any reason any Defaulting Bank (i) shall fail or refuse to
perform any of its funding obligations under this Agreement or any other Loan
Document to which it is a party (unless a Bank notifies the Administrative Agent
in writing that such failure is the result of such Bank’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied within the time
period specified for performance of such obligation or, if no time period is
specified, if such failure or refusal continues for a period of two (2) Business
Days after notice from the Administrative Agent), or (ii) has become the subject
of a Bankruptcy Event, then, in addition to the rights and remedies that may be
available to the Administrative Agent or the Borrower under this Agreement or
Applicable Laws, (1) such Defaulting Bank’s right to participate in the
administration of the Loan, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to, or
to direct any action or inaction of the Administrative Agent or to be taken into
account in the calculation of all of the Banks, shall be suspended during the
pendency of such failure or refusal; provided, however, that such Defaulting
Bank’s Commitment may not be increased or extended without its consent and (2)
the principal amount of, or interest or fees payable on, the Loan owing to such
Defaulting Bank may not be reduced or excused or the scheduled date of payment
may not be postponed as to such Defaulting Bank without such Defaulting Bank’s
consent.  If a Bank is a Defaulting Bank because it has failed to make timely
payment to the Administrative Agent of any amount required to be paid to the
Administrative Agent hereunder, in addition to the other rights and remedies
which the Administrative Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Bank on such delinquent payment for
the period from the date on which the payment was due until the date on which
the payment is made at the Federal Funds Rate, (ii) to withhold or setoff and to
apply in satisfaction of the defaulted payment and any related interest, any
amounts otherwise payable to such Defaulting Bank under this Agreement or any
other Loan Document, and (iii) to bring an action or suit against such
Defaulting Bank in a court of competent jurisdiction to recover the defaulted
amount and any related interest.  Any amounts received by the Administrative
Agent in respect of a Defaulting Bank’s Loan shall not be paid to such
Defaulting Bank and shall be held uninvested by the Administrative Agent and
either applied against the purchase price of the Loan under Section 4.7(c)(ii)
hereof or paid to such Defaulting Bank upon the Defaulting Bank’s curing of its
default.

(ii)Purchase or Cancellation of Defaulting Bank’s Commitment.  Any Bank who is
not a Defaulting Bank shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Bank’s Commitment.  Any Bank desiring
to exercise such right shall give written notice thereof to the Administrative
Agent and the Borrower no sooner than two (2) Business Days and not later than
fifteen (15) Business Days after such Defaulting Bank became a Defaulting
Bank.  If more than one Bank exercises such right, each such Bank shall have the
right to acquire an amount of such Defaulting Bank’s Commitment in proportion to
the Commitments of the other Banks exercising such right.  If after such
fifteenth (15th) Business Day, the Banks have not elected to purchase all of the
Commitment of such Defaulting Bank, then the Borrower may, by giving written
notice thereof to the Administrative Agent, such Defaulting Bank and the other
Banks, either (i) demand that such Defaulting Bank assign its Commitment to an
Eligible Assignee approved by Administrative Agent (such approval not to be
unreasonably withheld or delayed) subject to and in accordance with the
provisions of Section 11.1(m)(iii) for the purchase price provided for below or
(ii) terminate the

24

 

--------------------------------------------------------------------------------

 

Commitment of such Defaulting Bank, whereupon such Defaulting Bank shall no
longer be a party hereto or have any rights or obligations hereunder or under
any of the other Loan Documents (except as expressly provided in this Section
4.7(c)(ii)).  No party hereto shall have any obligation whatsoever to initiate
any such replacement or to assist in finding an Eligible Assignee.  Upon any
such purchase or assignment, the Defaulting Bank’s interest in the Loan and its
rights hereunder (but not its liability in respect thereof or under the Loan
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Bank shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or Assignee thereof,
including an appropriate Assignment and Acceptance Agreement and shall pay to
the Administrative Agent an assignment fee in the amount of $3,500.  The
purchase price for the Commitment of a Defaulting Bank shall be equal to the
amount of the Principal Balance of the Loan outstanding and owed by the Borrower
to the Defaulting Bank, plus accrued interest and any unpaid fees.  Prior to
payment of such purchase price to a Defaulting Bank, the Administrative Agent
shall apply against such purchase price any amounts retained by the
Administrative Agent.  The Defaulting Bank shall be entitled to receive amounts
owed to it by the Borrower under this Agreement and the Loan Documents which
accrued prior to the date of the default by the Defaulting Bank, to the extent
the same are received by the Administrative Agent from or on behalf of the
Borrower.  There shall be no recourse against any Bank or the Administrative
Agent for the payment of such sums except to the extent of the receipt of
payments from any other party or in respect of the Loan.

5.REPRESENTATIONS AND WARRANTIES

.  As a material inducement to Administrative Agent’s entry into this Agreement,
Borrower represents and warrants to Administrative Agent and Banks that:

5.1Formation, Qualification and Compliance

.

(a)Organization and Existence.  Each Borrower is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware and is qualified to do business in each State where such
Borrower’s Parcel is located.

(b)Authorization.  Borrower has the power and authority to execute, deliver and
perform the obligations imposed on it under the Loan Documents and to consummate
the transactions contemplated by the Loan Documents and has taken all necessary
actions in furtherance thereof including, without limitation, that any Person
whose approval is required by the terms of Borrower’s organizational documents
has duly approved the transactions contemplated by the Loan Documents and has
authorized execution and delivery thereof by the respective signatories.  No
other consent by any local, state or federal agency is required in connection
with the execution and delivery of the Loan Documents.  A true and complete
organizational chart showing the ownership of each Borrower is attached hereto
as Exhibit F. Borrower is not a foreign corporation, foreign partnership,
foreign trust, or foreign estate (as those terms are defined in the Code and
Treasury Regulations).

(c)Valid Execution and Delivery.  All of the Loan Documents requiring execution
by Borrower have been duly and validly executed and delivered by Borrower.

(d)Enforceability.  All of the Loan Documents constitute valid, legal and
binding obligations of Borrower and are fully enforceable against Borrower in
accordance with their terms, subject only to bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.2Financial and Other Information

.  All financial information furnished to Administrative Agent with respect to
Borrower and Guarantor in connection with the Loan (a) is complete and correct
in all material respects as of the date or dates indicated (or if no date or
dates are indicated, then as of the date of

25

 

--------------------------------------------------------------------------------

 

delivery), (b) accurately presents the financial condition of Borrower and
Guarantor as of the date or dates indicated (or if no date or dates are
indicated, then as of the date of delivery) and (c) has been prepared in
accordance with GAAP consistently applied or in accordance with such other
principles or methods as are reasonably acceptable to Administrative Agent;
provided that, irrespective of any treatment accorded under GAAP consistently
applied, all off-balance sheet transactions shall have been disclosed in writing
and accompany such other financial information submitted in accordance with this
Section 5.2.  All other documents and information furnished to Administrative
Agent with respect to Borrower and Guarantor in connection with the Loan are
correct in all material respects as of the date or dates indicated (or if no
date or dates are indicated, then as of the date of delivery) and complete
insofar as completeness is necessary to give Administrative Agent an accurate
knowledge of their subject matter.  Neither Borrower nor any Guarantor has any
material liability or contingent liability not disclosed in such financial
statements or otherwise disclosed to Administrative Agent in writing and there
is no material lien, claim, charge or other right of others of any kind
(including liens or retained security titles of conditional vendors) on any
property of any such Person not disclosed in such financial statements or
otherwise disclosed to Administrative Agent in writing.

5.3No Material Adverse Change

.  There has been no material adverse change in the condition, financial or
otherwise, or the properties or businesses of Borrower or any Guarantor since
the dates of the latest financial statements furnished to Administrative
Agent.  Since those dates, none of Borrower or any Guarantor has entered into
any material transaction not disclosed in such financial statements or otherwise
disclosed to Administrative Agent in writing.  Further, there are no existing
Defaults under any of the Loan Documents, nor do there exist any circumstances
or conditions that with the passage of time or giving of notice or both would
result in a Default or an Event of Default under any of the Loan Documents.

5.4Tax Liability

.  Each of Borrower and each Guarantor has filed all required federal, state and
local tax returns and has paid, prior to delinquency, all taxes payable by it
(including interest and penalties, but subject to lawful extensions disclosed to
Administrative Agent in writing) other than taxes being promptly and actively
contested in good faith and by appropriate proceedings, and except where such
failure to file would not be reasonably expected to have a Material Adverse
Effect.  Borrower agrees to maintain adequate reserves for tax liabilities
(including contested liabilities) in accordance with GAAP or in accordance with
such other principles or methods as are reasonably acceptable to Administrative
Agent.

5.5Title to Property; Survey

.  At the Closing and at all times thereafter until the Loan is paid in full,
each Borrower will have, subject to the Permitted Encumbrances, good and
merchantable fee simple title to the Property.  Except for the current,
non-delinquent taxes and assessments, if any, there are no taxes, assessments or
liens pending or, to Borrower’s knowledge, threatened against the Property for
any present or past due taxes or for paving, sidewalk, curbing, sewer or any
other street improvements of any kind.  No portion of the Property is now
damaged or injured as the result of any fire, explosion, accident, flood or
other casualty, nor is any part of the Property subject to any pending or, to
Borrower’s knowledge, threatened eminent domain or condemnation
proceeding.  Except as disclosed by the Survey, the Property does not presently
encroach upon any building line, set back line, sideyard line, or any recorded
or visible easement (or other easement of which Borrower is aware or has reason
to believe may exist) which exists with respect to the Property.

5.6Utility Services

.  The Property is presently served by all utility and municipal services
required for the construction, occupancy and operation of the Property,
including, but not limited to, water supply, storm and sanitary sewage disposal
systems, cable services, gas, electric and telephone facilities. The storm and
sanitary sewage disposal system, water system, drainage system and all
mechanical systems of the Property comply with all Applicable Laws, subject to
such exceptions that are not likely to have, in the aggregate, a Material
Adverse Effect.

5.7Leases

.  The occupancy reports provided to Administrative Agent in connection with the
Loan Closing are true, complete and correct in all material respects and as of
the date of the occupancy reports and the Property is not subject to any Leases
other than the Leases described in the occupancy reports. Except as set forth on
the occupancy reports: (i) each Lease is in full force and effect; (ii) the
Tenants have commenced the payment of rent under the Leases, and to Borrower’s
actual knowledge, there are no offsets,

26

 

--------------------------------------------------------------------------------

 

claims or defenses to the enforcement thereof; (iii) all rents due and payable
under the Leases have been paid and no portion thereof has been paid for any
period more than thirty (30) days in advance; (iv) the rent payable under each
Lease is the amount of fixed rent set forth in the occupancy reports, and, to
Borrower’s actual knowledge, there is no claim or basis for a claim by the
Tenant thereunder for an adjustment to the rent; (v) no Tenant has made any
claim against the landlord under any Lease which remains outstanding, to
Borrower’s actual knowledge, there are no defaults on the part of the landlord
under any Lease, and, to Borrower’s actual knowledge, no event has occurred
which, with the giving of notice or passage of time, or both, would constitute
such a default; (vi) to Borrower’s actual knowledge, there is no present default
by the Tenant under any Lease, and no events or circumstances exist which, with
the passage of time or the giving of notice, or both, would constitute a default
under a Lease and enforcement of the Leases by Borrower or by Administrative
Agent pursuant to an exercise of Administrative Agent’s rights under the
Security Instrument would be subject to no defenses of any kind; (vii) all
security deposits under Leases are as set forth on the occupancy reports; (viii)
Borrower is the sole owner of the entire lessor’s interest in each Lease; (ix)
each Lease is the valid, binding and enforceable obligation of Borrower and the
applicable Tenant thereunder, and (x) no Person has any possessory interest in,
or right to occupy, the Property except under the terms of the Leases or a
Permitted Encumbrance.  None of the Leases contains any option to purchase or
right of first refusal to purchase the Property or any part thereof.  Neither
the Leases nor the rents have been assigned or pledged except to Administrative
Agent, and no other Person has any interest therein except the Tenants
thereunder.

5.8Governmental Requirements

.  The Property is in compliance with Applicable Laws and does not violate any
permits or authorizations of Governmental Authorities affecting the Property,
subject to such exceptions that are not likely to have, in the aggregate, a
Material Adverse Effect.  

5.9Rights of Others

.  Borrower is in compliance with all covenants, conditions, restrictions,
easements, rights of way and other rights of third parties relating to the
Property, subject to such exceptions that are not likely to have, in the
aggregate, a Material Adverse Effect.

5.10Name and Principal Place of Business

.  Borrower presently uses no trade name other than its actual name and the
trade name “SmartStop Self Storage”.  Borrower maintains its principal place of
business at the address set forth in Section 12.5 below.

5.11Delivery of Documents

.  Borrower has delivered to Administrative Agent true and complete copies of
each document that grants rights to, or imposes obligations on, Borrower in
connection with the Property, and has fully disclosed to Administrative Agent in
writing the material terms of all existing oral agreements granting or imposing
any such rights or obligations.

5.12ERISA

.  Borrower is not and will not be an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA.  The assets of
Borrower do not and will not constitute “plan assets” of one or more such plans
within the meaning of 29 C.F.R. Sec. 2510.3-101.  Borrower is not and will not
be a “governmental plan” within the meaning of Section 3(32) of
ERISA.  Transactions by or with Borrower are not and will not be subject to any
state or other statute, regulation or other restriction regulating investments
of, or fiduciary obligations with respect to, governmental plans within the
meaning of Section 3(32) of ERISA which is similar to the provisions of Section
406 of ERISA or Section 4975 of the Code and which prohibit or otherwise
restrict the transactions contemplated by this Agreement, including but not
limited to the exercise by Administrative Agent of any of its rights under the
Loan Documents.  Neither Borrower, nor any member of a “controlled group of
corporations” (within the meaning of Section 414 of the Code) maintains,
sponsors or contributes to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA).

5.13No Prohibited Persons

.

(a)No part of the proceeds of the Loan will be used, directly or indirectly, for
any payments to any governmental official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official capacity, in order to obtain, retain

27

 

--------------------------------------------------------------------------------

 

or direct business or obtain any improper advantage, in violation of any
Anti-Terrorism Law and/or the United States Foreign Corrupt Practices Act of
1977, as amended.

(b)Borrower acknowledges by executing this Agreement that Administrative Agent
has notified Borrower and Guarantor that, pursuant to the requirements of the
Patriot Act and Administrative Agent’s policies and practices, Administrative
Agent is required to obtain, verify and record such information as may be
necessary to identify Borrower and Guarantor (and certain Affiliates of Borrower
and Guarantor, including the name and address of Borrower and Guarantor and such
Affiliates) in accordance with the Patriot Act.

(c)Neither Borrower nor Guarantor has been convicted of a felony and there are
no proceedings or investigations being conducted involving criminal activities
of either Borrower or Guarantor.

(d)(i) None of Borrower, Guarantor, or any Person who owns at least ten percent
(10%) direct or indirect equity interest in or Controls Borrower or Guarantor
currently is identified on the OFAC List or otherwise qualifies as a Prohibited
Person, and Borrower will implement procedures, approved by Manager, to ensure
that no Person who now or hereafter owns at least ten percent (10%) direct or
indirect equity interest in Borrower or Guarantor is a Prohibited Person or
controlled by a Prohibited Person, and (ii) none of Borrower or Guarantor are in
violation of any applicable laws relating to anti-money laundering or
anti-terrorism, including, without limitation, any applicable laws related to
transacting business with Prohibited Persons or the requirements of the Patriot
Act, and the related regulations issued thereunder, including temporary
regulations, all as amended from time to time (collectively, “Anti-Terrorism
Laws”).  For the purposes of this section (1) In the event that Borrower is a
single member limited liability company, the term “Manager” shall include such
single member; (2) the term “Prohibited Person” shall mean any Person identified
on the OFAC List or any other Person with whom a U.S. Person may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States or America; and (3) the term “OFAC List” shall
mean the list of specially designated nationals and blocked Persons subject to
financial sanctions that is maintained by OFAC and accessible through its
internet website.

(e)Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by Borrower and Guarantor with Anti-Corruption
Laws and applicable Sanctions, and Borrower, its Affiliates and their respective
directors and officers are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.  None of Borrower, Manager, any Guarantor,
any Affiliate or to the actual knowledge of Borrower or such Affiliate any of
their respective directors or officers, is a Sanctioned Person.  The Loan and
the agreements contained herein will not violate Anti-Corruption Laws or
applicable Sanctions.

5.14Foreign Person

.  Borrower is not a “foreign person” within the meaning of Section 1445(f)(3)
of the Code.

5.15No Defenses

.  This Agreement, the Note, the Security Instrument and the other Loan
Documents are not subject to any right of rescission, set-off, counterclaim or
defense, nor would the operation of any of the terms of this Agreement, the
Note, the Security Instrument or any of the other Loan Documents, or the
exercise of any right thereunder, render this Agreement, the Note, the Security
Instrument or any of the other Loan Documents unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury.

5.16Defense of Usury

.  Borrower knows of no facts that would support a claim of usury to defeat or
avoid its obligation to repay the principal of, interest on, and other sums or
amounts due and payable under, the Loan Documents.

28

 

--------------------------------------------------------------------------------

 

5.17No Conflict/Violation of Law

.  The execution, delivery and performance of the Loan Documents by Borrower
will not cause or constitute a default under or conflict with the organizational
documents of Borrower or, to Borrower’s actual knowledge, Guarantor or
Member.  The execution, delivery and performance of the obligations imposed on
Borrower under the Loan Documents will not cause Borrower or, to Borrower’s
knowledge, Guarantor or Member to be in default, including after due notice or
lapse of time or both, under the provisions of any agreement, judgment or order
to which Borrower or Guarantor is a party or by which Borrower or Guarantor is
bound.

5.18Consents Obtained

.  All consents, approvals, authorizations, orders or filings with any court or
governmental agency or body, if any, required for the execution, delivery and
performance of the Loan Documents by Borrower have been obtained or made.

5.19No Litigation

.  There are no pending actions, suits or proceedings, arbitrations or
governmental investigations against the Property, Borrower, or to Borrower’s
knowledge, Guarantor or Member, whether pursuant to the Loan Documents or
otherwise, an adverse outcome of which would (after taking into account
applicable insurance for which the applicable insurer has affirmatively
confirmed coverage) materially affect Borrower’s or any Guarantor’s performance
under this Agreement, the Note, the Security Instrument or any of the other Loan
Documents.

5.20Fraudulent Conveyance

.  Borrower (i) has not entered into the Loan or any Loan Document with the
actual intent to hinder, delay, or defraud any creditor and (ii) believes that
it has received reasonably equivalent value in exchange for its obligations
under the Loan Documents.  Giving effect to the Loan contemplated by the Loan
Documents, the fair saleable value of Borrower’s assets exceed as of the date
hereof and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed or contingent liabilities.  The fair
saleable value of Borrower’s assets as of the date hereof is and will,
immediately following the execution and delivery of the Loan Documents, be
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities or its debts as such debts become absolute and
matured.  Borrower’s assets as of the date hereof do not and, immediately
following the execution and delivery of the Loan Documents will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  Borrower does not intend to, and does not believe that it
will, incur debts and liabilities (including, without limitation, contingent
liabilities and other commitments) beyond its ability to pay such debts as they
mature (taking into account the timing and amounts to be payable on or in
respect of obligations of Borrower).

5.21Investment Company Act

.  Neither Borrower nor, to Borrower’s knowledge, Guarantor is (i) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (ii) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 2005, as amended; or (iii)
subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

5.22Misstatements of Fact

.  To Borrower’s actual knowledge, no certification, representation or statement
of fact made in the Loan Documents contains any untrue statement of a material
fact or omits to state any material fact necessary to make statements contained
herein or therein not misleading.  There is no fact presently known to Borrower
that has not been disclosed that adversely affects, or in the judgment of a
reasonable Person might adversely affect, the business, operations or condition
(financial or otherwise) of the representing party.  Further, and in
clarification of the foregoing, to Borrower’s actual knowledge, all reports,
certificates, affidavits, representations, statements and other data furnished
by or on behalf of Borrower and Guarantor to Administrative Agent, or their
respective agents, in connection with the Loan are true and correct in all
material respects and do not omit to state any fact or circumstance necessary to
make the statements contained therein misleading.

5.23Homestead

.  The Property forms no part of any property owned, used or claimed by Borrower
as a residence or business homestead and is not exempt from forced sale under
the laws of the state

29

 

--------------------------------------------------------------------------------

 

in which the Property is located.  Borrower hereby disclaims and renounces each
and every claim to all or any portion of the Property as a homestead.

5.24Personal Property

.  Borrower is the owner, free and clear of all liens, of all Personal Property
except as to the lien created by the Loan Documents.

5.25Single Asset Real Estate

. Each Property constitutes a “single asset real estate” as defined in Section
101(51B) of the Bankruptcy Code.

5.26Government Regulation

.  Borrower shall not (a) be or become subject at any time to any law,
regulation, or list of any Governmental Authority (including, without
limitation, the OFAC list) that prohibits or limits any Bank from making any
advance or extension of credit to Borrower or from otherwise conducting business
with Borrower, or (b) fail (i) to provide documentary and other evidence of
Borrower’s identity or the identity of any direct or indirect beneficial owner
or Person with Control of Borrower as may be reasonably requested by any Bank at
any time and from time to time to enable such Bank to verify the identity of
Borrower and any beneficial owner of Borrower, (ii) to certify to any Bank at
any time and from time to time as may be reasonably requested by any Bank, the
names, addresses, and other requested information of direct and indirect
beneficial owners and Persons with Control of Borrower, or (iii) to comply with
any applicable law or regulation, including, without limitation, Section 326 of
the USA Patriot Act of 201, 31 U.S.C. Section 5318.

5.27Certificate of Beneficial Ownership

.  The information in the Certificate of Beneficial Ownership is true, correct
and complete in all material respects.

5.28Continuing Nature of Representations and Warranties

.  Borrower acknowledges, understands, and agrees that the representations and
warranties set forth in this Section 5 shall be deemed to be continuing during
all times when any or all of the Obligations remain outstanding and such
representations and warranties shall be deemed to be restated and made effective
as of each date a Disbursement is requested and made in accordance herewith.

6.MAINTENANCE, OPERATION, PRESERVATION AND REPAIR OF PROPERTY

.  Borrower shall maintain the Property (and all abutting grounds, sidewalks,
roads, parking and landscape areas) in good condition and repair, shall operate
the Property in a businesslike manner, shall prudently preserve and protect both
its own and Administrative Agent’s interests in connection with the Property,
shall not commit or permit any waste or deterioration of the Property, shall not
abandon any portion of the Property, and shall not otherwise act, or fail to
act, in such a way as to unreasonably increase the risk of any damage to the
Property or of any other impairment of Administrative Agent’s interests under
the Loan Documents.  Without limiting the generality of the foregoing, and
except as otherwise agreed by Administrative Agent in writing from time to time,
Borrower shall promptly and faithfully perform and observe each of the following
provisions:

6.1Alterations and Repair

.  Borrower shall not remove, demolish or materially alter any Improvement
except to make non‑structural repairs that preserve or increase the Property’s
value, and shall promptly restore, in a good and workmanlike manner, any
Improvement (or other aspect or portion of the Property) that is damaged or
destroyed from any cause.

6.2Compliance

.  Borrower shall comply with all Applicable Laws and requirements of
Governmental Authorities and all rights of third parties, relating to Borrower,
the Property or Borrower’s business thereon.

6.3Changes in Property Restrictions

.  Borrower shall not initiate, join in or consent to any change in any
applicable zoning ordinance, general plan or similar law, or to any private
restrictive covenant or any similar public or private restriction on the use of
the Property, except with the prior written consent of Administrative Agent, not
to be unreasonably withheld.

30

 

--------------------------------------------------------------------------------

 

7.OTHER AFFIRMATIVE COVENANTS

.  While any obligation of Borrower or Guarantor under the Loan Documents
remains outstanding, the following provisions shall apply, except to the extent
that Administrative Agent otherwise consents in writing:

7.1Existence and Control

.  Each Borrower shall maintain its existence as a limited liability company in
good standing under the laws of the State of Delaware and qualified to do
business in the State in which such Borrower’s Parcel is located; and Manager
shall maintain its existence as a corporation in good standing under the laws of
the State of Maryland.  At all times prior to the repayment of the Loan, Manager
shall be the sole manager of Borrower.

7.2Protection of Liens

.  Borrower shall maintain the lien of the Security Instrument as a valid first
priority lien on the Property, subject only to the Permitted Encumbrances, and
take all actions, and execute and deliver to Administrative Agent all documents,
reasonably required by Administrative Agent from time to time in connection
therewith; and maintain the lien of the Loan Documents on the collateral
described therein and take all actions, and execute and deliver to
Administrative Agent all documents reasonably required by Administrative Agent
from time to time in connection therewith, including supplemental security
agreements, financing statements and other documents extending or perfecting
Administrative Agent’s security interests in such collateral as they exist from
time to time.

7.3Notice of Certain Matters

.  Borrower shall give notice to Administrative Agent, within fifteen (15) days
after Borrower obtains actual knowledge thereof, of each of the following:

(a)any litigation or claim affecting or relating to the Property and involving
an amount in excess of $50,000.00; and any litigation or claim that might
subject Borrower or any Guarantor to liability in excess of $100,000.00, whether
covered by insurance or not;

(b)any dispute between Borrower and any Governmental Authority relating to the
Property, the adverse determination of which might materially affect the
Property;

(c)any trade name hereafter used by Borrower and any change in Borrower’s
principal place of business;

(d)the creation or imposition of any mechanics’ lien or other lien against the
Property;

(e)any Default or Event of Default under any Loan Document;

(f)except as disclosed in the Environmental Audit, the presence of any Hazardous
Substances on, under or about the Property; any enforcement, clean‑up, removal
or other action or requirement of any Governmental Authority relating to any
such Hazardous Substances; and the existence of any occurrence or condition on
any property in the vicinity of the Property that could cause the Property to be
otherwise subject to any restrictions relating to Hazardous Substances; and/or

(g)any material adverse change in the financial condition of Borrower or any
Guarantor.

7.4Further Assurances

.  Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Administrative Agent all documents, and take all
actions, reasonably required by Administrative Agent from time to time to
confirm the rights created or now or hereafter intended to be created under the
Loan Documents, to protect and further the validity, priority and enforceability
of the Loan Documents, to subject to the Loan Documents any property intended by
the terms of any Loan Document to be covered by the Loan Documents, to correct
clerical errors herein and in the Loan Documents, or otherwise to carry out the
purposes of the Loan Documents and the transactions contemplated hereunder and
thereunder.

31

 

--------------------------------------------------------------------------------

 

7.5Financial Statements; Access to Business Information

.  Borrower shall furnish to the Administrative Agent such financial information
regarding Borrower, its constituent partners or members, as the case may be, the
Property and the Guarantor as the Administrative Agent may from time to time
reasonably request, and using such forms as Administrative Agent may reasonably
request, and such financial information shall include, without any further
request therefore:

(a)Annual Financial Statements.  Within ninety (90) days after the end of each
calendar year, commencing with the calendar year ending December 31, 2020, (a)
an internally certified balance sheet for Borrower as of the end of such year
and an internally certified statement of profit and loss for Borrower’s
operations in connection with the Property for such year, and (b) if such
statements are audited, the opinion of an independent certified public
accountant acceptable to Administrative Agent stating that such materials (i)
were prepared in accordance with GAAP or in accordance with such other
principles or methods as are reasonably acceptable to Administrative Agent, (ii)
fairly present Borrower’s financial condition, (iii) show all material
liabilities, direct and contingent, (iv) fairly present the results of
Borrower’s operations, and (v) disclose the existence of any hedge and/or
off-balance sheet transactions.

(b)Quarterly Financial Statements.  Within sixty (60) days after the end of each
calendar quarter, commencing with the calendar quarter ending March 31, 2020, an
unaudited statement profit and loss for Borrower’s operations in connection with
the Property for such calendar quarter and certified by Borrower in writing as
(i) being prepared in accordance with the GAAP or in accordance with such other
principles or methods as are reasonably acceptable to Administrative Agent, (ii)
fairly presenting Borrower’s financial condition, (iii) showing all material
liabilities, direct and contingent, (iv) fairly presenting the results of
Borrower’s operations, and (v) disclosing the existence of any hedge and/or
off-balance sheet transactions.

(c)Management Summary / Occupancy Reports. Within sixty (60) days after the end
of each calendar quarter, commencing with the calendar quarter ending March 31,
2020, a management summary and occupancy report for the Property for the
calendar quarter then ended, each certified by Borrower as being true and
correct in all material respects and in form and substance satisfactory to
Administrative Agent.

(d)Guarantor’s Financial Statements.  

(i)Within ninety (90) days after the end of each calendar year, commencing with
the calendar year ending December 31, 2020, (i) Guarantor’s annual 10-K filings
with the United States Securities and Exchange Commission, or (ii) an internally
certified balance sheet for Guarantor as of the end of each calendar year and an
internally certified statement of profit and loss for Guarantor and for
Guarantor’s operations for such calendar year, together with a consolidated
statement of cash flows, and otherwise in a form satisfactory to Administrative
Agent.

(ii)Within sixty (60) days after the end of each calendar quarter, commencing
with the calendar quarter ending March 31, 2020, (i) Guarantor’s quarterly 10-Q
filings with the United States Securities and Exchange Commission, or (ii) an
unaudited balance sheet for Guarantor as of the end of such calendar quarter and
a statement of profit and loss for Guarantor for such calendar quarter, together
with a consolidated statement of cash flows, and otherwise in a form
satisfactory to Administrative Agent.

(e)Covenant Compliance Reporting.  Within sixty (60) days after the date of each
DSCR Requirement pursuant to Section 7.13, Borrower shall deliver to
Administrative Agent a signed Borrower Compliance Certificate, together with the
financial statements of Borrower described in Subsections (a) and (b) above, as
applicable. Within ninety (90) days after the end of each calendar year,
Borrower shall deliver to Administrative Agent a signed Guarantor Compliance
Certificate, together with the financial statements of Guarantor described in
Subsection (d)(i) above.

32

 

--------------------------------------------------------------------------------

 

(f)Borrower Tax Returns.  Within thirty (30) days after filing, but not later
than May 15 of each year (unless a properly filed notice of extension has been
filed, in which case such tax return shall be due no later than October 31 of
each year), a copy of the federal income tax return filed for Borrower for the
prior calendar year.

(g)Guarantor’s Tax Returns.  With respect to each Guarantor, within thirty (30)
days after filing, but not later than May 15 of each year (unless a properly
filed notice of extension has been filed, in which case such tax return shall be
due no later than October 31 of each year), a copy of the federal income tax
return filed with all supporting schedules, for Guarantor for the prior calendar
year.

7.6Books and Records

.  Borrower shall maintain proper books of accounts and records and enter
therein complete and accurate entries and records of all of its transactions in
accordance with GAAP, or reasonable cash accounting methods consistently applied
in accordance with the past practices and reasonably satisfactory to the
Administrative Agent and give representatives of Administrative Agent access
thereto at all reasonable times and upon reasonable prior notice, including
permission to: (i) examine, copy and make abstracts from any books and records
and such other information that might be helpful to Administrative Agent in
evaluating the status of the Obligations as it may reasonably request from time
to time, and (ii) communicate directly with any of Borrower’s officers,
employers, agents, accountants or other financial advisors with respect to the
business, financial conditions and other affairs of Borrower.

7.7Project Accounts

.    Borrower and Guarantor shall cause all operating, deposit, reserve and
other accounts of Borrower and Guarantor to be established with Administrative
Agent as demand deposit accounts.  Operating Revenues shall be deposited into
such accounts, or transferred from accounts established locally to operations
outside the retail footprint of the Administrative Agent. Notwithstanding the
foregoing, the following exceptions are allowed: (a) all foreign-based bank
accounts for foreign operations, (b) all bank accounts for properties that are
not owned by any Borrower, and (c) bank accounts established for the processing
of equity capital being raised and delivered to Guarantor and its Affiliates,
including without limitation, accounts for dividend distributions and broker
dealer commissions.  

7.8Keeping Guarantor Informed

.  Borrower shall keep Guarantor informed of Borrower’s financial condition and
business operations, the condition and all uses of the Property, including all
changes in condition or use, and any and all other circumstances that might
affect Borrower’s ability to pay or perform its obligations under the Loan
Documents.

7.9Single Purpose Entity

.  Each Borrower covenants and agrees that it has not and shall not:

(a)engage in any business or activity other than the acquisition, ownership,
operation, leasing and maintenance of its Property, and activities incidental
thereto;

(b)acquire or own any material asset other than (i) such Borrower’s Parcel, and
(ii) such incidental Personal Property as may be necessary for the construction,
operation or maintenance of such Parcel;

(c)merge into or consolidate with any person or entity or dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;

(d)(i) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or (ii) dissolve or otherwise terminate, or fail to
comply with the provisions of Borrower’s organizational documents;

(e)own any subsidiary or make any investment in or acquire the obligations or
securities of any other person or entity;

33

 

--------------------------------------------------------------------------------

 

(f)fail to hold its assets in its own name (except with respect to bank account
shared with any other Borrower), or commingle its assets with the assets of any
of its partners, Affiliates, or of any other person or entity (other than any
other Borrower) or transfer any assets to any such person or entity other than
distributions on account of equity interests in Borrower, to the extent, if any,
permitted hereunder, and properly account for any other payments expressly
permitted hereunder;

(g)incur any Indebtedness, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than the Loan and Swap Obligations under any
TCF Swap Agreement and Permitted Indebtedness;

(h)allow any Person to pay its debts and liabilities or fail to pay its debts
and liabilities solely from its own assets;

(i)fail to maintain its records, books of account and bank accounts separate and
apart from those of the Manager and any Affiliates of Borrower or its Manager
except a bank account shared with any other Borrower, or fail to prepare and
maintain its own financial statements in accordance with GAAP or another
accounting method reasonably satisfactory to Administrative Agent and
susceptible to audit;

(j)enter into any contract or agreement with Guarantor, or any Member or
Affiliate of Borrower or Guarantor, except as approved in writing by
Administrative Agent or upon terms and conditions that are intrinsically fair
and substantially similar to those that would be available on an arms-length
basis with third parties other than Guarantor or Member or Affiliate of Borrower
or Guarantor;

(k)seek dissolution or winding up, in whole or in part;

(l)fail to correct any known misunderstandings regarding the separate identity
of Borrower;

(m)guaranty or become obligated for the debts of any other entity or person, or
hold itself out to be responsible or pledge its assets or credit worthiness for
the debts of another person or entity, or allow any person or entity to hold
itself out to be responsible or pledge its assets or credit worthiness for the
debts of Borrower (except for Guarantor);

(n)make any loans or advances to any third party, including any Member or
Affiliate of Borrower;

(o)fail to file its own tax returns or to use separate contracts, purchase
orders, stationery, invoices and checks (other than checks relating to a
checking account shared with any other Borrower);

(p)fail either to hold itself out to the public as a legal entity separate and
distinct from any other entity or person or to conduct its business solely in
its own name (other than the utilization in the ordinary course of business of
the registered trademark or brand name “SmartStop Self Storage” and related
marks, or registered trademarks, or brand names now or hereafter owned by
SmartStop REIT and related marks, with respect to its dealings with its
customers or the general public or for banking purposes) in order not (i) to
mislead others as to the entity with which such other party is transacting
business, or (ii) to suggest that Borrower is responsible for the debts of any
third party (including any Member or Affiliate of Borrower);

(q)fail to allocate fairly and reasonably among Borrower and any third party
(including Guarantor or any Affiliate of any of the foregoing) any overhead for
common employees, shared office space or other overhead and administrative
expenses;

34

 

--------------------------------------------------------------------------------

 

(r)allow any person or entity to pay the salaries of Borrower’s employees or
fail to maintain a sufficient number of employees for Borrower’s contemplated
business operations taking into account the services to be provided by the
manager of such Borrower’s Parcel pursuant to the Property Management Agreement;

(s)fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations (to the extent there exists sufficient cash
flow from the Borrower’s Parcel to do so); provided, however, that the foregoing
shall not require any member, partner or beneficiary of Borrower to provide
additional funds to Borrower whether by virtue of loans, additional capital
contributions or otherwise;

(t)file a voluntary petition or otherwise initiate proceedings to have Borrower
or Member adjudicated bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against Borrower or Member, or file a
petition seeking or consenting to reorganization or relief of Borrower or Member
as debtor under any applicable federal or state law relating to bankruptcy,
insolvency, or other relief for debtors with respect to Borrower or Member; or
seek or consent to the appointment of any trustee, receiver, conservator,
assignee, sequester, custodian, liquidator (or other similar official) of
Borrower or Member or of all or any substantial part of the properties and
assets of Borrower or Member, or make any general assignment for the benefit of
creditors of Borrower or Member, or admit in writing the inability of Borrower
or Member to pay its debts generally as they become due or declare or effect a
moratorium on the payment of any Indebtedness of Borrower or Member or take any
action in furtherance of any such action;

(u)Other than the utilization in the ordinary course of business of the
registered trademark or brand name “SmartStop Self Storage” and related marks,
or registered trademarks, or brand names now or hereafter owned by SmartStop
REIT and related marks, with respect to its dealings with its customers or the
general public or for banking purposes, share any common logo with or hold
itself out as or be considered as a department or division of (i) any Member],
Guarantor or Affiliate of Borrower, (ii) any Affiliate of a Member or Guarantor,
or (iii) any other Person or allow any Person to identify Borrower as a
department or division of that Person; or

(v)conceal assets from any creditor, or enter into any transaction with the
intent to hinder, delay or defraud creditors of Borrower or the creditors of any
other Person.

7.10Additional Banking Laws

.  Borrower shall (a) ensure that no person who owns a controlling interest in
or otherwise Controls Borrower is or shall be listed on the “Specially
Designated Nationals and Blocked Person List” or other similar lists maintained
by the OFAC, the Department of the Treasury, or included in any Executive
Orders, (b) not use or permit the use of the proceeds of the Loan to violate any
of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, (c) after acquiring actual knowledge thereof,
promptly notify Administrative Agent of any change in ownership of Borrower, or
of any change in ownership of any direct or indirect owner of Borrower, to the
extent any such ownership change results in a change in the Persons who directly
or indirectly own at least 10% of the equity interests of Borrower, or to the
extent any such direct or indirect owner of Borrower is a Prohibited Person, and
(d) comply with all applicable bank secrecy act laws and regulations, as
amended.

7.11Tax Shelter Disclosure

.  None of Borrower, Guarantor, or any Affiliate or subsidiary of any of the
foregoing intends to treat the Loan or the transactions contemplated by this
Agreement and the other Loan Documents as being a “reportable transaction”
(within the meaning of Regulation Section 1.6011-4).  If Borrower, or any other
party determines to take any action inconsistent with such intention, Borrower
shall promptly notify Administrative Agent thereof in writing.  If Borrower so
notifies Administrative Agent, Borrower acknowledges that Administrative Agent
may treat the Loan as part of a transaction that is subject to Regulation
Section 301.6112-1, and Administrative Agent will maintain the lists and other
records, including the identity of the applicable party to the Loan as required
by such Regulation.

35

 

--------------------------------------------------------------------------------

 

7.12Taxes

.  

(a)Borrower’s Obligation for Payment of Taxes.  Subject to Section 7.11(b),
Borrower shall pay or cause to be paid all Taxes when due and payable, and
before any penalty attaches.  Upon Administrative Agent’s request, Borrower
shall deliver promptly to Administrative Agent receipts or other reasonable
evidence evidencing such payment (and such evidence shall be furnished no later
than the date that Taxes would otherwise be delinquent).  Borrower shall not
suffer, permit, initiate, or otherwise cause for any purpose, the joint
assessment of (i) the Property with any other real property, or (ii) the
Property and the Personal Property, or any other procedure whereby the lien of
real property taxes and assessments and the lien of personal property taxes
shall be assessed, levied or charged against the Land as a single lien.  While
any Obligations remain outstanding, the Property shall be segregated on the
applicable tax rolls from all other property, both real and
personal.  Borrower’s obligations under this Section 7.12 shall not be affected
by any damage to, defects in or destruction of the Property or any other event,
including obsolescence of all or any part of the Property.

(b)Contest of Taxes.  After prior written notice to Administrative Agent,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any Taxes, provided
that (i) such proceeding shall suspend the collection of the applicable Taxes
from Borrower and from the Property or Borrower shall have paid all of the
applicable Taxes under protest, (ii) such proceeding shall be permitted under
and be conducted in accordance with the provisions of any other instrument to
which Borrower is subject and shall not constitute a default thereunder, (iii)
neither the Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, cancelled or lost so long as the contest
is being pursued, and (iv) Borrower shall have deposited with Administrative
Agent adequate reserves for the payment of the applicable Taxes, together with
all interest and penalties thereon, unless Borrower has paid all of the
applicable Taxes under protest, or Borrower shall have furnished such other
security as may be accepted by Administrative Agent in its sole and absolute
discretion to insure the payment of any contested Taxes, together with all
interest and penalties thereon.  Administrative Agent may pay over any such
security or part thereof held by Administrative Agent to the claimant entitled
thereto at any time when, in the judgment of Administrative Agent, the
entitlement of such claimant is established.

(c)Effect of Change in Law.  If at any time any law is enacted which deducts
from the value of real property, for taxation purposes, any lien thereon, or
changes in any way the laws now in force for the taxation of mortgages, deeds of
trust or debts secured thereby, or the manner of collection of any such taxes so
as to affect any interest of Administrative Agent or any Bank hereunder then
Borrower shall pay such tax if it may lawfully do so.  If Borrower is not
permitted by Applicable Laws to pay such tax, or if Borrower is not permitted by
Applicable Laws to immediately reimburse Administrative Agent or any Bank for
any such payment, then the Obligations, at the option of Administrative Agent,
upon not less than the lesser of (i) ninety (90) days written notice, or (ii)
such shorter period as may be required to ensure compliance by Administrative
Agent with Applicable Laws, shall become due and payable.

(d)Change in Tax Laws.  If, by the laws of the United States of America, or of
any state or municipality having jurisdiction over the Administrative Agent or
any Bank, Borrower or the Property, any tax is imposed or becomes due in respect
of the Note or the Security Instrument (excluding income, excise or franchise
taxes imposed upon a Bank, except as levied against the income of a Bank as a
complete or partial substitute for Taxes to be paid by Borrower hereunder), or
any liens on the Property created thereby, then Borrower shall pay such tax in
the manner required by such law.

7.13Debt Service Coverage Ratio

. Determined as of March 31, 2022 (the last day of the fiscal quarter ending at
least twenty-four (24) months after Closing), the Property shall have a Debt
Service Coverage Ratio of not less than 1.20 to 1.00. Such Debt Service Coverage
Ratio shall be calculated by

36

 

--------------------------------------------------------------------------------

 

Administrative Agent on such date based on trailing three (3) month NOI and
Applied Debt Service, with Applied Debt Service calculated assuming
interest-only payments on the Principal Balance (the “DSCR Requirement”). If
Borrower fails to meet the DSCR Requirement, within thirty (30) days of the
determination date, Borrower shall either (i) prepay, without a prepayment fee
or premium, such sum of money as may be necessary to reduce the Principal
Balance to a level that will enable the Property to meet or exceed the failed
DSCR Requirement, or (ii) deliver to Administrative Agent a cash deposit in an
amount necessary to reduce the Principal Balance to a level that will enable the
Property to meet or exceed the failed DSCR Requirement. In the event that
Borrower elects to deliver to Administrative Agent a cash deposit in accordance
with clause (ii) above, said cash deposit shall be held in an account owned by
Borrower and pledged to Administrative Agent which shall be exclusively
controlled by Administrative Agent, and shall be considered additional
collateral for the Loan.  The cash funds in such pledged account shall be
returned to Borrower only upon (i) the Property subsequently fulfilling a
required Debt Service Coverage Ratio as set forth above, (ii) upon the repayment
of the Loan in full and satisfaction of all other Obligations under the Loan
Documents, or (iii) in the Bank’s reasonable discretion.

7.14Updated Appraisals

.  Borrower agrees that Administrative Agent shall have the right to obtain an
updated Appraisal of the Property from an appraiser approved by Administrative
Agent at any time (a) that an Event of Default shall have occurred hereunder,
(b) an Appraisal is required by the Loan Documents or then current banking
regulations applicable to Administrative Agent, or (c) Administrative Agent
determines in good faith that the security for the Loan has been physically or
financially impaired in any material manner, and any such Appraisals shall be at
Borrower’s expense; provided that Borrower shall not be required to pay for more
than one Appraisal per calendar year except upon the occurrence an Event of
Default.  In the event that Administrative Agent shall elect to obtain such an
Appraisal, Administrative Agent may immediately commission an appraiser
acceptable to Administrative Agent to prepare such Appraisal and Borrower shall
fully cooperate with Administrative Agent and the appraiser in obtaining the
necessary information to prepare such Appraisal.  In the event that Borrower
fails to cooperate with Administrative Agent in obtaining such an Appraisal or
in the event that Borrower shall fail to pay for the cost of such Appraisal
promptly following demand, such event shall constitute an Event of Default
hereunder and Administrative Agent shall be entitled to exercise all remedies
available to it hereunder.

7.15Intentionally Omitted

.

7.16Distributions

.  Distributions of Borrower’s excess NOI shall only be permitted if no Default
or Event of Default then exists.

7.17Right of First Offer

.  If Borrower intends to repay all or a portion of the Loan with the proceeds
of a permanent loan from a third party lender, for a period of ten (10) days
after notice from Borrower Administrative Agent shall be afforded an opportunity
to review the final terms and conditions of such loan and shall have the right
to offer a permanent loan containing substantially the same terms and conditions
as those offered by such third party lender.  If permanent financing is so
offered by Administrative Agent within such ten (10) day period, Borrower and
Administrative Agent shall consummate the permanent financing as offered using
loan documents that are substantially the same to the Loan Documents.  If
permanent financing is not so offered by Administrative Agent, Borrower shall be
free to consummate permanent financing with any third party lender on terms not
less favorable to the third party lender.

7.18Partial Release

.  Upon at least thirty (30) days prior written notice to Administrative Agent,
and so long as there does not exist any Event of Default, Borrower shall be
entitled to a partial release of the Security Instrument from a Parcel upon
Borrower’s fulfillment of the following conditions, as determined by
Administrative Agent its reasonable discretion:

(a)The partial release shall not cause the Debt Service Coverage Ratio to fall
below the DSCR Requirement pursuant to Section 7.13 hereof;

(b)Borrower, at Borrower’s sole cost, shall have provided to Administrative
Agent, (i) a title commitment from Title Company to issue endorsements to the
Title Policy to insure and date down the priority of the lien of the Security
Instrument as being subject only to such exceptions

37

 

--------------------------------------------------------------------------------

 

as were originally shown in the Title Policy as of the Closing; (ii) evidence
acceptable to Administrative Agent, including a partial release endorsement and
an endorsement to the Title Policy, if required by Administrative Agent, that
the Property is otherwise free of mechanics’ or materialmen’s liens; (iii) such
other endorsements to the Title Policy as Administrative Agent may reasonably
require, (iv) appropriate modifications to this Agreement and the other Loan
Documents if desired by Administrative Agent, including, without limitation, an
updated Schedule 4.5; and

(c)Borrower pays to Administrative Agent, (i) any advances by Administrative
Agent that are reimbursable by Borrower under any of the Loan Documents, whether
or not Borrower is then in Default with respect to such reimbursement; (ii) the
Release Payment; and (iii) all Appraisal fees, reasonable release fees and other
reasonable costs of preparing and delivering the partial release, the premium
for any title insurance endorsements required by Administrative Agent, and any
and all other escrow, reasonable legal, closing, recording and other
out-of-pocket costs incurred by Administrative Agent in connection with such
partial release.  The Release Payment received by Administrative Agent in
connection with a partial release shall be applied to pay off the applicable
Allocated Principal Balance, with any remainder applied to reduce the remaining
Allocated Principal Balance on a pro rata basis determined by Administrative
Agent.

7.19Certificate of Beneficial Ownership

.  Borrower shall provide to Administrative Agent: (i) confirmation of the
accuracy of the information set forth in the most recent Certificate of
Beneficial Ownership provided to Administrative Agent; (ii) a new Certificate of
Beneficial Ownership when any individual identified as a Beneficial Owner has
changed; and (iii) such other information and documentation as may reasonably be
requested by Administrative Agent from time to time for purposes of compliance
by Administrative Agent with Beneficial Ownership Regulation and any other
applicable laws (including without limitation the Patriot Act and other “know
your customer” and anti-money laundering rules and regulations), and any policy
or procedure implemented by Administrative Agent to comply therewith.

8.OTHER NEGATIVE COVENANTS

.  While any Obligation of Borrower or Guarantor under the Loan Documents
remains outstanding, the following provisions shall apply, except to the extent
that Administrative Agent otherwise consents in writing:

8.1Liens on Property

.  Except as otherwise provided in this Agreement or in any other Loan
Documents, Borrower shall not cause or suffer to become effective any lien,
restriction or other title limitation affecting any part of the Property other
than (i) the Permitted Encumbrances, and (ii) real estate taxes and assessments
not delinquent.  Upon request of Administrative Agent, Borrower shall provide to
Administrative Agent written evidence of the payment of all real estate taxes on
or before such taxes become delinquent.

8.2Liens on Personal Property

.  Borrower shall not install in, or use in connection with, the Property any
Personal Property which any Person other than Administrative Agent has the right
to remove or repossess under any circumstances, or on which any Person other
than Administrative Agent has a lien.

8.3Removal of Personal Property

.  Borrower shall not, without Administrative Agent’s prior written consent
(unless such consent is not required, as expressly provided in the Loan
Documents), suffer, permit or enter into any agreement for any sale, lease,
transfer, or in any way encumber or dispose of or grant or suffer any security
or other assignment (collateral or otherwise) of or in all or any portion of the
Property; provided, however, that Borrower, may enter into Leases in accordance
with the terms and conditions of the Security Instruments and contracts to sell
the Property that are subject to an obligation to assume or pay off the Loan in
full at the closing of same.  

8.4Organizational Documents

.  Borrower shall not amend, restate, modify or otherwise change its Operating
Agreement or other organizational documents, without the prior consent of
Administrative Agent, unless any such change would not affect Borrower’s ability
to own and operate the Property and perform its obligations under the Loan
Documents.

38

 

--------------------------------------------------------------------------------

 

8.5Management Agreement

.  Without the prior written consent of Administrative Agent, which consent
shall not be unreasonably withheld, conditioned or delayed, Borrower shall not
enter into any agreement providing for the management, leasing or operation of
any portion of the Property other than the Property Management Agreement and the
Leases.

8.6Limitations on Additional Indebtedness; Other Prohibited Transactions

.  Borrower will not create, assume, incur, suffer to exist, or in any manner
become liable, directly, indirectly or contingently in respect to, any
Indebtedness other than the following:  (a) Indebtedness owed to the
Administrative Agent, including the Obligations under this Agreement, and
Indebtedness owed to TCF or any Affiliate of TCF under any TCF Swap Agreement;
(b) Indebtedness listed in the current financial statements of Borrower and any
rearrangements, extensions or refinancings thereof which do not increase the
amount thereof; and (c) Permitted Indebtedness.

8.7Guarantor’s Financial Covenants

.  Borrower shall not permit the violation by Guarantor of any of the
Guarantor’s Financial Covenants.

9.INSURANCE, CASUALTY AND CONDEMNATION

.

9.1Insurance Coverage

.  For so long as the Obligations are outstanding, Borrower shall continuously
maintain insurance in accordance with the following provisions:

(a)At its own cost, Borrower shall obtain and maintain at all times during the
term of the Loan the Policies required by Administrative Agent pursuant to
Exhibit C attached hereto.  Borrower shall provide Administrative Agent with
evidence of all such insurance required hereunder.

(b)The Policies to be obtained and maintained by Borrower under the provisions
of this Agreement shall be issued by responsible insurance carriers with an A.M.
Best’s rating of no less than A/VII, licensed to do business in each state in
which the Property is located, who are acceptable to Administrative Agent and
shall be in such form and with such endorsements, waivers and deductibles (in no
event to exceed $25,000.00 per occurrence) as Administrative Agent shall
designate or approve.  Without limitation on the foregoing:

(i)All Policies shall name Borrower as the insured. The Policies shall each list
Administrative Agent as mortgagee, lender loss payable and as an additional
insured (under a standard non‑contributing mortgagee protection clause, in form
reasonably satisfactory to Administrative Agent, attached to such Policy or
Policies whenever applicable, and providing, among other matters, that all
Insurance Proceeds (as hereinafter defined) shall be paid to Administrative
Agent).  The liability insurance Policies shall list Administrative Agent as an
additional insured.

(ii)All Policies shall contain:  (1) the agreement of the insurer to give
Administrative Agent at least thirty (30) days’ written notice prior to
cancellation or expiration of or change in such Policies, or any of them; (2) a
waiver of subrogation rights against Administrative Agent and, if available
Borrower; (3) an agreement that such Policies are primary and non‑contributing
with any insurance that may be carried by Administrative Agent; (4) a statement
that the insurance shall not be invalidated should any insured waive, prior to a
loss, any or all right of recovery against any party for loss accruing to the
property described in the Policy; and (5) if obtainable, a provision that no act
or omission of Borrower shall affect or limit the obligation of the insurance
carrier to pay the amount of any loss sustained.  As of the date hereof, and
subject to any changes in such requirements which Administrative Agent may, in
its discretion, make from time to time pursuant to its rights under this
Section 9.1, each Policy of property insurance hereunder shall contain a
lender’s loss payable endorsement, lender clause, or other non‑contributory
mortgagee clause of similar form and substance acceptable to Administrative
Agent in favor of Administrative Agent as a mortgagee.

39

 

--------------------------------------------------------------------------------

 

(c)Concurrently herewith, Borrower shall deliver to Administrative Agent
original Policies or certificates with premiums for the Policies (“Premiums”)
prepaid evidencing the insurance required hereunder.  Borrower shall procure and
pay for renewals of such insurance (or shall cause the procurement and payment)
from time to time before the expiration thereof, and Borrower shall deliver to
Administrative Agent such original renewal Policies or certificates with
Premiums prepaid at least thirty (30) days before the expiration of any existing
Policy.

(d)Borrower may carry additional, separate insurance concurrent in kind or form
or contributing upon loss, with any required insurance Policies, but only if the
additional, separate insurance:

(i)does not violate any required insurance, or entitle the carrier to assert any
defense or disclaim any primary coverage under any required insurance;

(ii)mutually benefits Borrower and Administrative Agent; and

(iii)otherwise complies with this Agreement.

(e)Borrower, for itself, and on behalf of its insurers, hereby releases and
waives any right to recover against Administrative Agent or any of the Banks on
any liability for:  damages for injury to or death of persons; any loss or
damage to property, including the property of any occupant of the Property; any
loss or damage to buildings or other improvements comprising the Property; any
other direct or indirect loss or damage caused by fire or other risks, which
loss or damage is or would be covered by the insurance required to be carried
hereunder by Borrower, or is otherwise insured; or claims arising by reason of
any of the foregoing, except to the extent caused solely by the gross negligence
or willful misconduct of Administrative Agent.

(f)Administrative Agent shall not, by reason of accepting, rejecting, obtaining
or failing to obtain insurance, incur any liability for (i) the existence,
non‑existence, form, amount or legal sufficiency thereof, (ii) the solvency or
insolvency of any insurer, or (iii) the payment of losses.  All insurance
required hereunder or carried by Borrower shall be procured at Borrower’s sole
cost and expense.  Borrower shall deliver to Administrative Agent receipts
satisfactory to Administrative Agent evidencing full prepayment of the Premiums
therefor (for the periods and payments so covered by such payments).  In the
event of foreclosure on, or other transfer of title in lieu of foreclosure of,
the Property, all of Borrower’s interest in and to any and all Policies in force
shall pass to Administrative Agent, or the transferee or purchaser as the case
may be, and Administrative Agent is hereby irrevocably authorized to assign in
Borrower’s name to such purchaser or transferee all such Policies, which may be
amended or rewritten to show the interest of such purchaser or transferee.

(g)BORROWER IS HEREBY NOTIFIED PURSUANT TO THE ILLINOIS COLLATERAL PROTECTION
ACT (815 ILCS 180/1 ET. SEQ.) THAT UNLESS BORROWER PROVIDES ADMINISTRATIVE AGENT
WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT,
ADMINISTRATIVE AGENT MAY PURCHASE THE REQUIRED INSURANCE AT BORROWER’S EXPENSE
TO PROTECT ADMINISTRATIVE AGENT’S INTEREST IN THE PROPERTY.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT BORROWER’S INTERESTS.  THE COVERAGE THAT ADMINISTRATIVE
AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT BORROWER MAKES OR ANY CLAIM THAT IS
MADE AGAINST BORROWER IN CONNECTION WITH THE PROPERTY.  BORROWER MAY LATER
CANCEL ANY INSURANCE PURCHASED BY ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING
ADMINISTRATIVE AGENT WITH EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT.  IF ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE
PROPERTY, BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST ON THE AMOUNT SO PAID BY ADMINISTRATIVE AGENT AT THE DEFAULT
RATE UNTIL PAID TO ADMINISTRATIVE

40

 

--------------------------------------------------------------------------------

 

AGENT AND ANY OTHER CHARGES ADMINISTRATIVE AGENT MAY IMPOSE IN CONNECTION WITH
THE PLACEMENT OF THE INSURANCE UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
THE EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE SHALL BE ADDED TO
BORROWER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION AND SHALL CONSTITUTE
ADDITIONAL OBLIGATIONS.  THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF
INSURANCE BORROWER MAY BE ABLE TO OBTAIN ON ITS OWN.

(h)Administrative Agent reserves the right to reasonably require additional
insurance Policies not specifically addressed in this Agreement during the term
of the Loan.

(i)The Policies set forth on Exhibit C shall be standard ISO coverage
forms.  Manuscripted coverage forms may be deemed acceptable following
satisfactory review by Administrative Agent’s insurance advisors.

(j)Approval by the Administrative Agent of any Policies shall not be deemed a
representation by the Administrative Agent as to the adequacy of coverage of
such Policies or the solvency of the insurer.

9.2Casualty Loss; Proceeds of Insurance

.

(a)Borrower will give the Administrative Agent prompt written notice of any loss
or damage to the Property in excess of $50,000.00, or any part thereof, by fire
or other casualty.

(b)In case of loss or damage covered by any one of the Policies in excess of
$250,000.00 (the “Insurance Threshold”), the Administrative Agent is hereby
authorized to settle and adjust any claim under such Policies (and after the
entry of a decree of foreclosure, or a sale or transfer pursuant thereto or in
lieu thereof, the decree creditor or such purchaser or transferee, as the case
may be, are hereby authorized to settle and adjust any claim under such
Policies) upon consultation with, but without requiring the consent of,
Borrower; and the Administrative Agent shall, and is hereby authorized to,
collect and receipt for any and all proceeds payable under such Policies in
connection with any such loss (collectively, the “Insurance
Proceeds”).  Borrower hereby irrevocably appoints Administrative Agent as its
attorney-in-fact for the purposes set forth in the preceding sentence.  Each
insurance company is hereby authorized and directed to make payment (i) of 100%
of all such losses (if such loss exceeds the Insurance Threshold) directly to
Administrative Agent alone, and (ii) of 100% of all such losses (if such loss is
less than or equal to the Insurance Threshold) directly to Borrower alone, and
in no case to Borrower and Administrative Agent jointly.  All reasonable costs
and expenses incurred by the Administrative Agent in the adjustment and
collection of any such Insurance Proceeds (including without limitation
reasonable attorneys’ fees and expenses) shall be additional Obligations, and
shall be reimbursed to the Administrative Agent upon demand or may be paid and
deducted by the Administrative Agent from such Insurance Proceeds prior to any
other application thereof.  Administrative Agent shall not be responsible for
any failure to collect any Insurance Proceeds due under the terms of any policy
regardless of the cause of such failure, other than the gross negligence or
willful misconduct of Administrative Agent.

(c)Insurance Proceeds received by the Administrative Agent under the provisions
of this Agreement or any instrument supplemental hereto or any Policy or
Policies covering any Improvements or any part thereof shall, subject to Section
9.2(d) below, be applied by the Administrative Agent at its option as and for a
prepayment on the Note, without a prepayment fee (whether or not the same is
then due or otherwise adequately secured), or shall be disbursed for restoration
of such Improvements (“Restoration”), in which event the Administrative Agent
shall not be obligated to supervise Restoration work nor shall the amount so
released or used be deemed a payment of the Obligations evidenced by the Note;
provided, however, that if Insurance Proceeds are applied by the Administrative
Agent to the Note, Borrower may, in its sole and absolute discretion, prepay the
entire unpaid balance of the Note, without a prepayment fee (whether or not

41

 

--------------------------------------------------------------------------------

 

the same is then due or otherwise adequately secured).  If Administrative Agent
elects to permit the use of Insurance Proceeds to restore such Improvements it
may do all necessary acts to accomplish that purpose, including advancing
additional funds and all such additional funds shall constitute part of the
Obligations.  If Administrative Agent elects to make the Insurance Proceeds
available to Borrower for the purpose of effecting the Restoration, any excess
of Insurance Proceeds above the amount necessary to complete the Restoration
shall be applied as and for a prepayment on the Note, without a prepayment fee
or premium.  No interest shall be payable to Borrower upon Insurance Proceeds
held by Administrative Agent.

(d)Notwithstanding the provisions of Section 9.2(c) above, Administrative Agent
agrees to allow the Insurance Proceeds to be disbursed for Restoration provided:
(i) no Default has occurred and is continuing and no Event of Default shall have
occurred; (ii) Administrative Agent shall be satisfied in its sole and absolute
discretion, that by expenditure of the Insurance Proceeds hereunder the Property
damaged or destroyed shall be fully restored within a reasonable period of time
to the condition and value contemplated by this Agreement and the Restoration
Plans (as hereinafter defined), and all payments required under the Loan will
continue to be paid as and when the same become due and payable; (iii) in
Administrative Agent’s good faith judgment, such work of repair and Restoration
can be completed in the ordinary course of business not later than the earlier
of (A) six (6) months prior to the Maturity Date; (B) the outside date, if any,
under any Lease or under any federal, state, county, municipal or other
governmental statute, law, rule, order, regulation, ordinance, judgment, decree
or injunction or any Permit, license, covenant, agreement, restoration or
encumbrance; (iv) intentionally omitted; (v) if the Debt Service Coverage Ratio
requirement set forth in Section 7.13 is in effect, the Property continues to
comply with such Debt Service Coverage Ratio requirement; (vi) if the costs for
the Restoration exceed $250,000.00, Administrative Agent shall have reviewed and
approved Borrower’s plans and specifications for the repair and Restoration of
the Property (collectively, the “Restoration Plans”), Borrower’s architect and
any general contractors, subcontractors and material suppliers employed to
perform such work; (vii) if so required by Administrative Agent in its sole and
absolute discretion, all general contractors, and material suppliers shall have
supplied 100% performance and completion bonds; (viii) if the Net Insurance
Proceeds (as hereinafter defined) available are insufficient for payment of the
full cost of Restoration or repair and the payments under the Loan during the
completion period, as estimated by Administrative Agent, then Borrower shall
have deposited with Administrative Agent sufficient additional funds to insure
payment of all such costs, or made arrangements acceptable to Administrative
Agent for such sufficient additional funds; (ix) rent loss or business
interruption insurance is available to cover the full amount of any loss of
income from the Property during its repair and Restoration; (x) Borrower shall
provide evidence of the implementation of builder’s risk coverage for the
Property with coverage and in such amounts as Administrative Agent shall request
and which otherwise complies with the insurance requirements set forth in
Section 9.1 hereof; and (xi) Borrower shall have satisfied such other conditions
as Administrative Agent may in good faith determine to be appropriate.

(e)So long as any Obligations shall be outstanding and unpaid, and whether or
not Insurance Proceeds are available or sufficient therefor, Borrower shall
promptly commence and complete, or cause to be commenced and completed, with all
reasonable diligence, the Restoration of the Property as nearly as possible to
the same value, condition and character which existed immediately prior to such
loss or damage in accordance with the Restoration Plans and in compliance with
all legal requirements and if applicable, the requirements of all Leases.  Any
Restoration shall be effected in accordance with procedures to be first
submitted to and approved by the Administrative Agent in accordance with Section
9.4 hereof.  Borrower shall pay all costs of such Restoration to the extent
Insurance Proceeds are not made available or are insufficient.

9.3Condemnation and Eminent Domain

.

(a)Any and all awards (the “Awards”)  in excess of $250,000.00 heretofore or
hereafter made or to be made to Borrower (or any subsequent owner of the
Property, or any part thereof) by any governmental or other lawful authority for
the taking, by condemnation or eminent

42

 

--------------------------------------------------------------------------------

 

domain, of all or any part of the Property (including any award from the United
States government at any time after the allowance of a claim therefor, the
ascertainment of the amount thereto, and the issuance of a warrant for payment
thereof), are hereby assigned by Borrower to the Administrative Agent, which
Awards the Administrative Agent is hereby authorized to collect and receive from
the condemnation authorities, and the Administrative Agent is hereby authorized
to appear in and prosecute, in the name of and on behalf of Borrower, any action
or proceeding to enforce any such cause of action in which an award in excess of
$250,000.00 is sought and to make any compromise or settlement in connection
therewith and to give appropriate receipts and acquittance therefor in the name
and in behalf of Borrower.  Borrower shall give the Administrative Agent
immediate notice of the actual or threatened commencement of any condemnation or
eminent domain proceedings affecting all or any part of the Property and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with any such proceedings.  All reasonable costs and expenses
incurred by the Administrative Agent in the adjustment and collection of any
such Awards (including without limitation reasonable attorneys’ fees and
expenses) shall be additional Obligations, and shall be reimbursed with interest
thereon to the Administrative Agent from any Award prior to any other
application thereof.  Borrower further agrees to make, execute and deliver to
the Administrative Agent, at any time upon request, free, clear, and discharged
of any encumbrance of any kind whatsoever (other than Permitted Encumbrances),
any and all further assignments and other instruments deemed necessary by the
Administrative Agent for the purpose of validly and sufficiently assigning all
Awards in excess of $250,000.00 and other compensation heretofore and hereafter
made to Borrower for any permanent taking, under any such proceeding.

(b)The proceeds of any Award received by the Administrative Agent under the
provisions of this Agreement or any instrument supplemental hereto shall be,
subject to Section 9.3(c) below, applied by the Administrative Agent at its
option as and for a prepayment of the Obligations, without a prepayment fee
(whether or not the same is then due or otherwise adequately secured), or shall
be disbursed for Restoration of the Property or any portion thereof, in which
event the Administrative Agent shall not be obligated to supervise Restoration
work nor shall the amount so released or used be deemed a payment of the
Obligations; provided, however, that if any Award is applied by the
Administrative Agent to the Obligations, Borrower may, in its sole and absolute
discretion, prepay the entire unpaid balance of the Obligations, without a
prepayment fee (whether or not the same is then due or otherwise adequately
secured).  If Administrative Agent elects to permit the use of the proceeds of
an Award to restore the Property or any portion thereof, it may do all necessary
acts to accomplish that purpose, including advancing additional funds, all such
additional funds to constitute part of the Obligations.  If Administrative Agent
elects to make the proceeds of an Award available to Borrower for the purpose of
effecting the Restoration, or, following an Event of Default, elects to restore
such Improvements, any excess of such proceeds above the amount necessary to
complete the Restoration shall be applied as and for a prepayment of the
Obligations, without a prepayment fee or premium.  No interest shall be payable
to Borrower upon such proceeds held by Administrative Agent.

(c)Notwithstanding the provisions of Section 9.3(b) above, Administrative Agent
agrees to allow the Award to be disbursed for Restoration provided: (i) all
conditions to the use of casualty proceeds under Section 9.2(d) have been
satisfied, and (ii) the condemnation, in the judgment of Administrative Agent,
shall have no material adverse effect on the operation or value of the Property
remaining after the condemnation is completed, and (iii) Borrower shall have
satisfied such other conditions as Administrative Agent may in good faith
determine to be appropriate.

(d)So long as any Obligations shall be outstanding and unpaid, and whether or
not Awards are available or sufficient therefor, Borrower shall promptly
commence and complete, or cause to be commenced and completed, with all
reasonable diligence the Restoration of the portion of the Property not so taken
as nearly as possible to the same value, condition and character, which existed
immediately prior to such taking in compliance with all legal requirements.  Any
Restoration of the Property involving costs in excess of $250,000.00 shall be
effected in accordance with Restoration Plans to be first submitted to and
approved by the Administrative Agent as provided in

43

 

--------------------------------------------------------------------------------

 

Section 9.4(c) hereof.  Borrower shall pay all costs of such Restoration to the
extent the Award is not made available or is insufficient.

9.4Disbursement of Insurance Proceeds and Awards

.

(a)All Insurance Proceeds and/or Awards received by the Administrative Agent as
provided in Section 9.2 or Section 9.3 hereof shall, after payment or
reimbursement therefrom of all reasonable costs and expenses (including without
limitation reasonable attorneys’ fees and expenses) incurred by the
Administrative Agent in the adjustment and collection thereof (collectively, the
“Net Insurance Proceeds”), shall be deposited with the Administrative Agent, or
such other depositary as may be designated by the Administrative Agent, and
applied as provided in this Section.

(b)All Net Insurance Proceeds that are not applied to the payment of the
Obligations shall be applied to fund the payment of the costs, fees and expenses
incurred for the Restoration of the Property as required under Section 9.2 or
Section 9.3 hereof and such Net Insurance Proceeds shall be disbursed through
the title company which has insured the lien of the Security Instrument to
complete the Restoration; provided that the Administrative Agent shall receive
the following:

(i)Restoration Plans (unless the costs involved in such Restoration shall not
exceed $250,000.00), which shall be subject to the reasonable approval of the
Administrative Agent prior to the commencement of the Restoration.

(ii)Such architect’s and engineer’s certificates, waivers of lien, contractor’s
sworn statements, payment and performance bonds (if applicable), title insurance
endorsements, plats of survey, opinions of counsel and such other evidences of
cost, payment and performance as the Administrative Agent may reasonably require
and approve.

(c)If Borrower shall fail to commence Restoration within thirty (30) days after
the settlement of the claim involving loss or damage to the Property, and
diligently proceed to complete Restoration in accordance with the Restoration
Plans and all Applicable Laws, or if any other Event of Default shall occur
hereunder at any time (whether before or after the commencement of such
Restoration), all or any portion of the Obligations may be declared to be
immediately due and payable and such Net Insurance Proceeds, or any portion
thereof, then held, or subsequently received, by the Administrative Agent or
other depositary hereunder may be applied, at the option and in the sole
discretion of the Administrative Agent, to the payment or prepayment of the
Obligations in whole or in part, or to the payment and performance of such
obligations of Borrower as may then be in default hereunder.

(d)Any surplus which may remain out of such Net Insurance Proceeds after payment
of all costs, fees and expenses of such Restoration shall be applied to
prepayment of the Obligations, without the payment of a prepayment fee or
prepayment premium.

10.DEFAULTS AND REMEDIES

.

10.1Events of Default

.  The occurrence of any one or more of the following shall constitute an “Event
of Default” as said term is used herein, and any Event of Default which may
occur hereunder shall constitute an Event of Default under each of the other
Loan Documents:

(a)Borrower fails to pay (i) any scheduled installment of principal or interest
payable pursuant to the terms of the Note within five (5) days of the date when
due, (ii) any final payment of all principal, interest, late fees and other
costs due at maturity of the Loan, whether the Loan is due because of a Maturity
Date or due as the result of any acceleration of maturity pursuant to the terms
of this Agreement, or (iii) any other amount payable to Administrative Agent
under the Note,

44

 

--------------------------------------------------------------------------------

 

this Agreement, the Security Instrument or any of the other Loan Documents
within five (5) days after written notice from Administrative Agent; or, if
another period is specified in any such Loan Document, the period specified
therein; or

(b)Borrower fails to perform or cause to be performed any other obligation or
observe any other condition, covenant, term, agreement or provision required to
be performed or observed by Borrower under the Note, this Agreement, the
Security Instrument or any of the other Loan Documents and not specifically
described in this Section 10.1 or in the Default section of any other Loan
Document for ten (10) days after notice from Administrative Agent; provided,
however, that if such failure by its nature can be cured, then so long as the
continued operation, safety and value of the Property, and the priority,
validity and enforceability of the liens created by the Security Instrument or
any of the other Loan Documents, are not impaired, threatened or jeopardized,
then Borrower shall have a period (the “Cure Period”) of thirty (30) days after
Borrower obtains actual knowledge of such failure or receives written notice of
such failure to cure the same and an Event of Default shall not be deemed to
exist during the Cure Period; provided further that if such failure by its
nature can be cured but cannot be cured by the payment of money and Borrower
commences to cure such failure during the Cure Period and is diligently and in
good faith attempting to effect such cure, the Cure Period shall be extended for
thirty (30) additional days, but in no event shall the Cure Period be longer
than sixty (60) days in the aggregate; or

(c)The existence of any inaccuracy or untruth in any material respect in any
certification, representation or warranty contained in this Agreement or any of
the other Loan Documents or of any statement or certification as to facts
delivered to the Administrative Agent by Borrower or any Guarantor; or

(d)Borrower, Member or any Guarantor is dissolved, liquidated or terminated, or
all or substantially all of the assets of Borrower, Manager or any Guarantor are
sold or otherwise transferred without Administrative Agent’s prior written
consent; or

(e)Borrower, Member or Guarantor is the subject of an order for relief by a
bankruptcy court, or is unable or admits its inability (whether through
repudiation or otherwise) to pay its debts as they mature, or makes an
assignment for the benefit of creditors; or Borrower, Member or  Guarantor
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or any part of
its property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of Borrower, Manager or any Guarantor, as the case may be, and the appointment
continues undischarged or unstayed for sixty (60) days; or Borrower, Member or
any Guarantor institutes or consents to any bankruptcy, insolvency,
reorganization, arrangement, readjustment of Indebtedness, dissolution,
custodianship, conservatorship, liquidation, construction or similar proceeding
relating to it or any part of its property; or any similar proceeding is
instituted without the consent of Borrower, Member or any Guarantor, as the case
may be, and continues undismissed or unstayed for sixty (60) days; or any
judgment, writ, warrant of attachment or execution, or similar process is issued
or levied against any property of Borrower, Member or any Guarantor and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy; or

(f)Any Guaranty is repudiated, revoked or terminated in whole or in part without
Administrative Agent’s prior written consent; or any Guarantor claims that his,
her or its Guaranty is ineffective or unenforceable, in whole or in part and for
any reason, with respect to amounts then outstanding or amounts that might in
the future be outstanding; or

(g)Any Guarantor dies, unless, within sixty (60) days after such Guarantor’s
death, the estate of the deceased Guarantor or another substitute guarantor
approved by Administrative Agent in Administrative Agent’s sole discretion shall
have assumed all of such Guarantor’s obligations under such Guarantor’s Guaranty
pursuant to a written assumption agreement duly

45

 

--------------------------------------------------------------------------------

 

authorized, executed and delivered by such assuming guarantor to Administrative
Agent and otherwise in form and substance acceptable to Administrative Agent; or

(h)The occurrence of a Prohibited Transfer (as defined in the Security
Instrument);

(i)At Administrative Agent’s option in its sole and absolute discretion, the
institution of foreclosure proceedings that are not dismissed within thirty (30)
days with respect to any mechanic’s lien or any other lien secured by an
interest in the Property;

(j)The withdrawal, removal or substitution of the Manager; or

(k)Borrower is enjoined or otherwise prohibited by any Governmental Authority
from occupying and operating the Property and such injunction or prohibition
continues unstayed for thirty (30) days or more for any reason; or

(l)Any material provision of this Agreement or the other Loan Documents shall at
any time for any reason cease to be valid and binding on Borrower, or shall be
declared to be null and void, or the validity or enforceability thereof shall be
successfully contested by any Governmental Authority, or Borrower shall deny
that it has any or further liability or obligation under this Agreement or any
of the other Loan Documents; or

(m)Any default by Borrower or any Guarantor in any payment of principal or
interest due and owing upon any other Indebtedness of Borrower for borrowed
money beyond any period of grace provided with respect thereto or in the
performance of any other agreement, term or condition contained in any agreement
under which such obligation is created, if the effect of such default is to
accelerate the maturity of such Indebtedness or to permit the holder thereof to
cause such Indebtedness to become due prior to its stated maturity; or

(n)Any Guarantor fails to perform any obligation (following any applicable
notice and cure period) required to be performed by Guarantor under the
Guaranty; or

(o)Intentionally omitted.

(p)Intentionally omitted.

(q)The existence of any fraud, dishonesty or bad faith by or with the
acquiescence of Borrower or any Guarantor which in any way materially affects
the Loan or the Property; or

(r)The occurrence of any event specifically identified as an Event of Default in
any other section of this Agreement or in any other Loan Document; or

(s)Borrower or any Guarantor shall have a judgment entered against it, him or
her in excess of Two Hundred Fifty Thousand Dollars ($250,000.00) as to Borrower
and Two Hundred Fifty Thousand Dollars ($1,000,000.00) as to any Guarantor in
any civil, administrative or other proceeding, which judgment is not fully
covered by insurance, and such judgment remains unpaid, unvacated, unbonded or
unstayed by appeal or otherwise for a period of thirty (30) days from the date
of its entry; or

(t)The occurrence of an uncured default under any Swap Agreement; or

(u)The occurrence of any violation of any DSCR Requirement that is not cured as
permitted by Section 7.13; or

(v)The failure to deliver any of the financial statements, Borrower Compliance
Certificate, or Guarantor Compliance Certificates when due pursuant to Section
7.5 of this

46

 

--------------------------------------------------------------------------------

 

Agreement and such failure continues for five (5) Business Days after notice to
Borrower from Administrative Agent; or

(w)The occurrence of a default under Sections 9.1(a) or 9.1(b) provided,
however, that Borrower shall be given written notice from Administrative Agent
and an opportunity to cure any such default within five (5) days after delivery
of such notice so long as there has been no lapse in any insurance coverage
required under Sections 9.1(a) and 9.1(b).

10.2Remedies Upon Default

.  Upon the occurrence of any Event of Default, Administrative Agent shall take
such action or actions as Administrative Agent may direct, at Administrative
Agent’s option and in its absolute discretion, including, but not limited to,
any or all of the following actions:

(a)Terminate any obligation or responsibility on the part of the Banks to make
further advances of Loan Proceeds or of any other amounts held by Administrative
Agent and constituting security for the Obligations pursuant to this Agreement
or any other Loan Document;

(b)Declare the outstanding principal balance of the Loan, together with all
accrued interest thereon and other amounts owing in connection therewith, to be
immediately due and payable in full, regardless of any other specified due date,
and in the event of the occurrence of an Event of Default under Section 10.1(e)
such principal and interest shall become immediately due automatically; and/or

(c)Exercise any of its rights under the Loan Documents and any rights provided
by Applicable Laws, including the right to foreclose on any security and
exercise any other rights with respect to any security, all in such order and
manner as Administrative Agent elects in its absolute discretion.

10.3Cumulative Remedies, No Waiver

.  Administrative Agent’s rights and remedies under the Loan Documents are
cumulative and in addition to all rights and remedies provided by applicable law
from time to time.  The exercise or direction to exercise by Administrative
Agent of any right or remedy shall not constitute a cure or waiver of any
default, nor invalidate any notice of default or any act done pursuant to any
such notice, nor prejudice Administrative Agent in the exercise of any other
right or remedy.  No waiver of any default shall be implied from any omission by
Administrative Agent to take action on account of such default if such default
persists or is repeated.  No waiver of any default shall affect any default
other than the default expressly waived, and any such waiver shall be operative
only for the time and to the extent stated.  No waiver of any provision of any
Loan Document shall be construed as a waiver of any subsequent breach of the
same provision.  The consent by Administrative Agent to any act by Borrower
requiring further consent or approval shall not be deemed to waive or render
unnecessary Administrative Agent’s consent to or approval of any subsequent
act.  Administrative Agent’s acceptance of the late performance of any
obligation shall not constitute a waiver by Administrative Agent of the right to
require prompt performance of all further obligations; Administrative Agent’s
acceptance of any performance following the sending or filing of any notice of
default shall not constitute a waiver of Administrative Agent’s right to proceed
with the exercise of remedies for any unfulfilled obligations; and
Administrative Agent’s acceptance of any partial performance shall not
constitute a waiver by Administrative Agent of any rights relating to the
unfulfilled portion of the applicable obligation.

11.AGENCY

.

11.1Authorization and Action

.  Each Bank hereby appoints and authorizes the Administrative Agent to take
such action as contractual representative on such Bank’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Bank authorizes and directs the Administrative
Agent to enter into the Loan Documents for the benefit of the Banks.  Each Bank
hereby agrees that, except as otherwise set forth herein, any action taken by
the Administrative Agent in accordance with the provisions of this Agreement or
the Loan Documents, and the exercise by the Administrative Agent of the powers
set forth herein or therein,

47

 

--------------------------------------------------------------------------------

 

together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Banks.  Nothing herein (including the use
of the term “Administrative Agent”) shall be construed to deem the
Administrative Agent a trustee or fiduciary for any Bank nor to impose on the
Administrative Agent duties or obligations other than those expressly provided
for herein.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of the Loan), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Banks (if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Banks and all
holders of the Loan; provided, however, that, notwithstanding anything in this
Agreement to the contrary, the Administrative Agent shall not be required to
take any action that exposes the Administrative Agent to personal liability or
that is contrary to this Agreement or any other Loan Document or Applicable
Laws.  Borrower may rely on written amendments or waivers executed by
Administrative Agent or acts taken by Administrative Agent as being authorized
by the Banks, as applicable, to the extent Administrative Agent does not advise
Borrower that it has not obtained such authorization from the Banks.

(a)Administrative Agent’s Reliance, Etc.  Notwithstanding any other provisions
of this Agreement or any other Loan Documents, neither the Administrative Agent
nor any of its directors, officers, agents, employees or counsel shall be liable
to any Bank for any action taken or omitted to be taken by it or them under or
in connection with this Agreement, except for its or their own gross negligence
or willful misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent:  (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the
Administrative Agent; (b) may consult with legal counsel (including its own
counsel or counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Bank or
any other Person and shall not be responsible to any Bank or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of Borrower or other persons or entities or
inspect the property, books or records of Borrower or any other Person; (e)
shall not be responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any lien in
favor of the Administrative Agent on behalf of the Banks in any such collateral;
and (f) shall incur no liability to any Bank under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone or
telecopy) believed by it to be genuine and signed, sent or given by the proper
party or parties.

(b)Notice of Defaults.

(i)The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of a Default or an Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of the Banks, unless the Administrative
Agent has received notice from a Bank or Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Bank (excluding the
Bank which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default.” Further, if the Administrative Agent receives such a
“notice of default”, the Administrative Agent shall give prompt notice thereof
to the Banks but in any event within ten (10) Business Days after receipt of
such “notice of default”.

48

 

--------------------------------------------------------------------------------

 

(ii)Within ten (10) Business Days of delivery of such notice of default from
Administrative Agent to the Banks (or such shorter period of time as
Administrative Agent determines is necessary), in the event Administrative Agent
wishes to take any action, Administrative Agent and the Banks shall consult with
each other to determine a proposed course of action.  Administrative Agent shall
take such action with respect to such Event of Default as shall be directed by
the Required Banks; provided that (1) if the Required Banks do not agree on a
course of action within such ten (10) Business Days, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action including decisions (A) to make protective advances that Administrative
Agent determines are necessary to protect or maintain the Property or the liens
of the Loan Documents and (B) to foreclose on the Property (or exercise any
other remedy), with respect to such Event of Default as it shall deem advisable
in the interest of the Banks, and (2) no actions approved by the Required Banks
shall violate the Loan Documents or any Applicable Laws.

(iii)All losses with respect to interest (including interest at the Default
Rate) and other sums payable pursuant to the Note or incurred in connection with
the Loan, the enforcement thereof or the realization of the security therefor,
shall be borne by the Banks in accordance with their respective Pro Rata
Shares.  The Banks shall promptly, upon request, remit to Administrative Agent
their respective Pro Rata Shares of (A) any expenses incurred by Administrative
Agent in connection with any Default or Event of Default to the extent any
expenses have not been paid by Borrower, (B) any protective advances whether or
not the amount necessary to be advanced for such purposes exceeds the amount of
the respective Commitment of the Banks, and (C) any other expenses incurred in
connection with the enforcement of the Loan Documents.  To the extent any such
advances are recovered in connection with the enforcement of the Security
Instrument or the other Loan Documents, each Bank shall be paid its Pro Rata
Share of such recovery.

(c)TCF, as a Bank.  TCF and its Affiliates may make loans to, issue Letters of
Credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Obligors and Affiliates as though TCF were not the
Administrative Agent hereunder and without notice to or consent of any
Bank.  Each Bank acknowledges that, pursuant to such activities, TCF or its
Affiliates may receive information regarding an Obligor or an Affiliate of any
Obligor (including information that may be subject to confidentiality
obligations in favor of an Obligor or an Affiliate of an Obligor) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them.  With respect to their Loans (if any), TCF and
its Affiliates shall have the same rights and powers under this Agreement as any
other Bank and may exercise the same as though TCF were not the Administrative
Agent, and the terms “Bank” and “Banks” include TCF and its Affiliates, to the
extent applicable, in their individual capacities.

(d)Approvals of Banks.  All Communications from the Administrative Agent to any
Bank requesting such Bank’s determination, consent, approval or disapproval (a)
shall be given in the form of a written notice to such Bank, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Bank where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved, (c)
shall include, if reasonably requested by such Bank and to the extent not
previously provided to such Bank, written materials and a summary of all oral
information provided to the Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include the Administrative Agent’s
recommended course of action or determination in respect thereof.  Each Bank
shall reply promptly, but in any event within ten (10) Business Days (or such
lesser or greater period as may be specifically required under this Agreement or
the Loan Documents) of receipt of such Communication.  Unless a Bank shall give
written notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
written explanation of the reasons

49

 

--------------------------------------------------------------------------------

 

behind such objection) within the applicable time period for reply, such Bank
shall be deemed to have conclusively approved of or consented to such
recommendation or determination.

(e)Bank Credit Decision, Etc.  Each Bank acknowledges that the Administrative
Agent has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Obligors, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Bank as to any matter, including whether the Administrative Agent has disclosed
material information in its possession.  Each Bank represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder.  Each Bank also represents
that it will, independently and without reliance upon the Administrative Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Obligors.  Except for notices, reports and other
documents expressly herein required to be furnished to the Banks by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Bank with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of any Obligor which may come into the possession
of the Administrative Agent.

(f)Indemnification of Administrative Agent by Banks.  Whether or not the
transactions contemplated hereby are consummated, each Bank shall indemnify upon
demand the Administrative Agent and its directors, officers, employees and
agents (to the extent not reimbursed by or on behalf of the Obligors and without
limiting the obligation of the Obligors to do so), according to its applicable
Pro Rata Share, from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that no Bank shall be liable for any payment to
any such Person of any portion of the Indemnified Liabilities to the extent
determined by a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the applicable Person’s own gross negligence
or willful misconduct.  No action taken in accordance with the direction of the
Required Banks (or all Banks as applicable) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section.  Without
limitation of the foregoing, each Bank shall reimburse the Administrative Agent
upon demand for its ratable share of any costs or out of pocket expenses
(including attorneys’ fees and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, legal advice in respect of rights or
responsibilities under, or diligence relating to this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Obligors.  The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Note, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the Administrative Agent.

(g)Successor Administrative Agent.  The Administrative Agent may resign at any
time as Administrative Agent under this Agreement and the Loan Documents by
giving written notice thereof to the Banks and Borrower.  Upon any such
resignation, the Administrative Agent shall have the right to appoint a
successor Administrative Agent, which shall be a Bank, if any Bank shall be
willing to serve, and otherwise shall be a commercial bank having total combined
assets of at least $5,000,000,000.  If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within thirty (30) days after the
resigning Administrative Agent’s giving of notice of resignation, then the
Required Banks may, on behalf of the Banks, appoint a successor Administrative
Agent,

50

 

--------------------------------------------------------------------------------

 

which shall be a Bank, if any Bank shall be willing to serve, and otherwise
shall be a commercial bank having total combined assets of at least
$5,000,000,000.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent, shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the Loan Documents as Administrative Agent.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section and all provisions of this Agreement relating to the
Loan shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Agreement and the
Loan Documents.  Upon any change in the Administrative Agent under this
Agreement, the resigning Administrative Agent shall execute such assignments of
and amendments to this Agreement and the Loan Documents as may be necessary to
substitute the successor Administrative Agent for the resigning Administrative
Agent.

(h)Other Loans by Banks to Borrower.  The Banks agree that one or more of them
may now or hereafter have other loans to Borrower or one or more Affiliates of
Borrower which are not subject to this Agreement and which may be guaranteed by
Guarantor.  The Banks agree that the Banks(s) which may have such other loan(s)
to Borrower and such Affiliates may collect payments on such loan(s), including
from Guarantor and may secure such loan(s) (so long as such loan does not itself
expressly violate this Agreement).  Further, the Banks agree that the Bank(s)
which may have such other loan(s) to Borrower and such Affiliates shall have no
obligation to attempt to collect payments under the Loan in preference and
priority over the collection and/or enforcement of such other loan(s).

(i)Request for Administrative Agent Action.  Administrative Agent and the Banks
acknowledge that in the ordinary course of business of Borrower, (a) the
Property may be subject to a condemnation or eminent domain proceeding (a
“Taking”), (b) Borrower may desire to enter into easements or other agreements
affecting the Property, or (c) take other actions or enter into other agreements
in the ordinary course of business which similarly require the consent, approval
or agreement of the Administrative Agent.  In connection with the foregoing, the
Banks hereby expressly authorize the Administrative Agent to (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Administrative Agent in
connection with any easements or agreements affecting the Property, or (z)
execute consents, approvals, or other agreements in form and substance
satisfactory to the Administrative Agent in connection with such other actions
or agreements as may be necessary in the ordinary course of Borrower’s business.

(j)Waiver; Amendments.  No delay on the part of the Administrative Agent or any
Bank in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy.  No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing,
signed by the Administrative Agent and Borrower, and unless reserved to the
Administrative Agent herein, acknowledged by Banks having aggregate Pro Rata
Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement, by the Required Banks, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  No amendment, modification,
waiver or consent shall (i) extend or increase the Commitment of any Bank
without the written consent of such Bank, (ii) extend the date scheduled for
payment of any principal (excluding mandatory prepayments) of or interest on the
Loans or any fees payable hereunder without the written consent of each Bank
directly affected thereby, (iii) reduce the principal amount of any Loan, the
rate of interest thereon or any fees payable hereunder, without the consent of
each Bank directly affected thereby (except for periodic adjustments of the
Interest Rate and fees resulting from a change in the LIBOR Index as provided

51

 

--------------------------------------------------------------------------------

 

for in the Note and other than the rescission of the implementation of the
Default Rate of interest and/or fees by Required Banks as provided for in this
Agreement), (iv) release any collateral for the Loan except as expressly
provided for herein, (v) increase any Bank’s Pro Rata Share unless consented to
by such Bank, (vi) decrease any Bank’s Pro Rata Share except in connection with
a permitted assignment pursuant to Section 11.1(m)(iii) hereof, (vii) release
any party from its obligations under the Loan Documents or all or any
substantial part of the Property or Personal Property granted under the Loan
Documents, except as expressly provided herein, (viii) change the definition of
Required Banks, (ix) change any provision of this Section 11.1, or (x) reduce
the aggregate Pro Rata Share required to effect an amendment, modification,
waiver or consent, without, in each case, the written consent of all Banks.  No
provision of Article 13 or other provision of this Agreement affecting the
Administrative Agent in its capacity as such shall be amended, modified or
waived without the consent of the Administrative Agent.  No amendment, waiver or
consent unless in writing and signed by Administrative Agent, in addition to the
Banks required hereinabove in Subsection (i) to take such action shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents.  No waiver shall extend to or affect any Obligation
not expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Bank in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  Except
as otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon Borrower shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.

(k)Confirmations.  Borrower and each holder of a Note agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing (with a copy of each such confirmation to the Administrative Agent) the
aggregate unpaid principal amount of the Loans then outstanding under such Note.

(l)Restrictions on Actions by Banks.  Each Bank agrees that it shall not,
without the express written consent of Administrative Agent, and shall, upon the
written request of Administrative Agent (to the extent it is lawfully entitled
to do so), set off against the Obligations, any amounts owing by such Bank to an
Obligor or any deposit accounts of any Obligor now or hereafter maintained with
such Bank.  Each of the Banks further agrees that it shall not, unless
specifically requested to do so in writing by Administrative Agent, take or
cause to be taken, any action, including the a commencement of any legal or
equitable proceedings to foreclose any loan or otherwise enforce any security
interest in any of the Property or to enforce all or any part of this Agreement
or the other Loan Documents.  All enforcement actions under this Agreement and
the other Loan Documents against the Obligors or any third party with respect to
the Obligations or the Property may only be taken by Administrative Agent (at
the direction of the Required Banks or as otherwise permitted in this Agreement)
or by its agents at the direction of Administrative Agent.

(m)Successors and Assigns.

(i)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(ii)Any Bank may at any time grant to one or more banks or other financial
institutions (each a “Participant”), but not to any Obligor or the Affiliate of
an Obligor, participating interests in its Commitment or the obligations owing
to such Bank; provided, however, (i) any such participating interest must be for
a constant and not a varying percentage interest, (ii) no Bank may grant a
participating interest in its Commitment, or if any of the Commitments have been
terminated, the aggregate Principal Balance of the Note held by it, in an amount
less than $5,000,000 or integral multiples of $1,000,000 in excess thereof, and
(iii) after giving effect to any such participation by a Bank, the amount of its
Commitment, or if any of the Commitments have been terminated, the aggregate
Principal Balance of the Note held by it, in which it has not granted any
participating interests must

52

 

--------------------------------------------------------------------------------

 

be equal to $5,000,000 and integral multiples of $1,000,000 in excess
thereof.  No Participant shall have any rights or benefits under this Agreement
or any other Loan Document.  In the event of any such grant by a Bank of a
participating interest to a Participant, such Bank shall remain responsible for
the performance of its obligations hereunder, and Borrower and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement and
the other Loan Documents.  Except as expressly agreed to by Administrative
Agent, any agreement pursuant to which any Bank may grant such a participating
interest shall provide that such Bank shall retain the sole right and
responsibility to enforce the Obligations of Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement as provided herein.  An assignment or other
transfer which is not permitted by Section 11.1(m)(iii) hereof shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this Subsection (iii).  The selling Bank
shall notify the Administrative Agent and Borrower of the sale of any
participation hereunder and, if requested by the Administrative Agent, certify
to the Administrative Agent that such participation is permitted
hereunder.  However, any Bank that sells any participating interest in its
Commitment shall maintain its own register in which it will enter the name and
address of each participant and the principal amount of each participant’s
interest in the Bank’s Commitment.  For the avoidance of doubt, the
Administrative Agent shall have no responsibility for maintaining any records
relating to any participant’s interest or any other obligations to any
participant pursuant to this Agreement.

(iii)Any Bank may with the prior written consent of the Administrative Agent
assign to one or more Eligible Assignees (each an “Assignee”) all or a portion
of its Commitment and its other rights and obligations under this Agreement and
the Note and the other Loan Documents; provided, however, (a) no such consent by
the Administrative Agent shall be required in the case of any assignment by a
Bank to any Federal Reserve Bank; (b) any partial assignment of a Commitment
shall be in an amount at least equal to $5,000,000 and integral multiples of
$1,000,000 in excess thereof and after giving effect to such partial assignment
the assigning Bank retains a portion of the Commitment so assigned, or if any of
the Commitments have been terminated, holds Note having an aggregate Principal
Balance, of at least $5,000,000 and integral multiples of $1,000,000 in excess
thereof (provided, however, the conditions set forth in this subsection (b)
shall not apply to any full assignment by any Bank of its Commitment); (c) each
such assignment shall be effected by means of an Assignment and Acceptance
Agreement and (d) no assignment may be made to any Obligor or any Affiliate of
any Obligor.  Upon execution and delivery of such instrument and payment by such
Assignee to such transferor Bank of an amount equal to the purchase price agreed
between such transferor Bank and such Assignee, such Assignee shall be deemed to
be a Bank under this Agreement as of the effective date of the Assignment and
Acceptance Agreement and shall have all the rights and obligations of a Bank
with a Commitment as set forth in such Assignment and Acceptance Agreement, and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.  Upon the consummation of any assignment pursuant to this Subsection
(iv), the transferor Bank, the Administrative Agent and Borrower shall make
appropriate arrangements so that the new Note is issued to the Assignee and such
transferor Bank, as appropriate.  In connection with any such assignment, the
transferor Bank shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $5,000.  Borrower shall not be
responsible for any other fees and/or costs associated with such assignment.

(iv)The Administrative Agent shall maintain at its lending office a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and register
for the recordation of the names and addresses of the Banks and the Commitment
of each

53

 

--------------------------------------------------------------------------------

 

Bank from time to time (the “Register”).  The information available to the Banks
shall include (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from Borrower
to each Bank made hereunder and (iii) the amount of any sum received by
Administrative Agent from Borrower and each Banks’ share thereof.  The
Administrative Agent shall give each Bank and Borrower notice of the assignment
by any Bank of its rights as contemplated by this Section.  Borrower, the
Administrative Agent and the Banks may treat each Person whose name is recorded
in the Register as a Bank hereunder for all purposes of this Agreement.  The
Register and copies of each Assignment and Acceptance Agreement shall be
available for inspection by Borrower or any Bank at any reasonable time and from
time to time upon reasonable prior notice to the Administrative Agent.  Upon its
receipt of an Assignment and Acceptance Agreement executed by an assigning Bank,
together with each Note subject to such assignment, the Administrative Agent
shall, (i) if such Assignment and Acceptance Agreement has been completed and if
the Administrative Agent receives the processing and recording fee described in
Subsection (iv) above, accept such Assignment and Acceptance Agreement, (ii)
record the information contained therein in the Register and (iii) give prompt
notice thereof to Borrower.

(v)In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Bank may assign and pledge all or any
portion of the Loan and its Note to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any Operating Circular issued by such
Federal Reserve Bank, and the Loan and Note shall be fully transferable as
provided therein.  No such assignment shall release the assigning Bank from its
obligations hereunder.

(vi)A Bank may furnish any information concerning Borrower, any other Obligor or
any of their respective Affiliates in the possession of such Bank from time to
time to Assignees and Participants (including prospective Assignees and
Participants).

(vii)Anything in this Section to the contrary notwithstanding, no Bank may
assign or participate any interest in any Loan held by it hereunder to Borrower,
any other Obligor hereunder or any of their respective Affiliates.

(viii)Each Bank agrees that, without the prior written consent of Borrower and
the Administrative Agent, it will not make any assignment hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

(n)Bankruptcy.  In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Obligor, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on any Obligor) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Banks and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Banks and the Administrative Agent and their respective
agents and counsel and all other amounts due the Banks and the Administrative
Agent under Sections 2.8, 12.2 and 12.3) allowed in such judicial proceedings;
and

54

 

--------------------------------------------------------------------------------

 

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.8, 12.2 and 12.3.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.

(o)Post Foreclosure Plans.

(i)If all or any portion of the collateral for the Loan is acquired by
Administrative Agent as a result of a foreclosure or the acceptance of a deed or
assignment in lieu of foreclosure, or is retained in satisfaction of all or any
part of the obligations under the Loan Documents, the title to any such
collateral, or any portion thereof, shall be held in the name of Administrative
Agent or a nominee or Affiliate of Administrative Agent, as agent, for the
ratable benefit of Banks in accordance with their respective Pro Rata
Shares.  Administrative Agent and Banks hereby expressly waive and relinquish
any right of partition with respect to any collateral so acquired.  After any
collateral is acquired, Administrative Agent may appoint and retain one or more
persons or entities experienced in the management, leasing, sale and/or
dispositions of similar properties.  After consulting with such person(s) or
entity(ies), if any, Administrative Agent shall prepare a recommended course of
action for such collateral (a “Post-Foreclosure Plan”), which shall be subject
to the approval of Required Banks.  In accordance with the approved
Post-Foreclosure Plan, Administrative Agent shall manage, operate, repair,
administer, complete, construct, restore or otherwise deal with the collateral
acquired, and shall administer all transactions relating thereto, including,
without limitation, employing a management agent, leasing agent and other
agents, contractors and employees, including agents for the sale of such
collateral, and the collecting of rents and other sums from such collateral and
paying the expenses of such collateral.  Actions taken by Administrative Agent
with respect to the collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of Required Banks by way of supplement to such
Post-Foreclosure Plan.

(ii)Upon demand therefor from time to time, each Bank will, within ten (10)
Business Days after request, contribute its Pro Rata Share of all reasonable
costs and expenses incurred by Administrative Agent pursuant to the approved
Post-Foreclosure Plan in connection with the construction, operation,
management, maintenance, leasing and sale of such collateral.  In addition,
Administrative Agent shall render or cause to be rendered to each Bank, on a
monthly basis, an income and expense statement for such collateral, and each
Bank shall promptly contribute its Pro Rata Share of any operating loss for such
collateral, and such other expenses and operating reserves as Administrative
Agent shall deem reasonably necessary pursuant to and in accordance with the
approved Post-Foreclosure Plan.  To the extent there is net operating income
from such collateral, Required Banks shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to
Banks.  All such distributions shall be made to Banks in accordance with their
respective Pro Rata Shares.

(iii)Banks acknowledge and agree that if title to any collateral is obtained by
Administrative Agent or its nominee, such collateral will not be held as a
permanent

55

 

--------------------------------------------------------------------------------

 

investment but will be liquidated as soon as practicable.  Administrative Agent
shall undertake to sell such collateral, at such price and upon such terms and
conditions as Required Banks reasonably shall determine to be most advantageous
to Banks.  Any purchase-money mortgage taken in connection with the disposition
of such collateral in accordance with the immediately preceding sentence shall
name Administrative Agent, as agent for Banks, as the beneficiary or
mortgagee.  In such case, Administrative Agent and Banks shall enter into an
agreement with respect to such purchase-money mortgage defining the rights of
Banks in the same Pro Rata Shares as provided under this Agreement, which
agreement shall be in all material respects similar to this Section insofar as
the same is appropriate or applicable.

11.2Electronic Communications

.

(a)Each Obligor agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Banks by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar electronic system (an “Electronic System”).

(b)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Affiliates (collectively, the “Agent Parties”) have any
liability to Borrower or the other Obligors, any Bank, or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of Borrower’s, any Obligor’s or the
Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Obligor pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Bank by means of
electronic communications pursuant to this Section, including through an
Electronic System.

12.MISCELLANEOUS

.

12.1Nonliability

.  Borrower acknowledges and agrees that:

(a)notwithstanding any other provision of any Loan Document:  (i) 
Administrative Agent is not and shall be deemed a partner, joint venturer,
alter‑ego, manager, controlling person or other business associate or
participant of any kind of Borrower and Administrative Agent does not intend to
ever assume any such status; (ii)  Administrative Agent does not intend to ever
assume any responsibility to any Person for the quality or safety of the
Property, and (iii)  Administrative Agent shall not be deemed responsible for or
a participant in any acts, omissions or decisions of Borrower;

(b)Administrative Agent shall not be directly or indirectly liable or
responsible in any way for any loss, cost, damage, penalty, expense, liabilities
or injury of any kind to any Person or property resulting from any construction
on, or development, occupancy, ownership, management, operation, possession,
condition or use of, the Property (except to the extent solely caused by
Administrative Agent’s or Administrative Agent’s proven gross negligence or
willful misconduct), including without limitation those resulting or arising
directly or indirectly from:  (i) any defect in any Improvements; (ii) any act
or omission of Borrower or any of Borrower’s agents, employees, independent
contractors, licensees or invitees; or (iii) any accident on the Property or any
fire or other casualty or hazard thereon; and

56

 

--------------------------------------------------------------------------------

 

(c)By accepting or approving anything required to be performed or given to
Administrative Agent under the Loan Documents, including any certificate,
financial statement, Survey, Appraisal or insurance policy, Administrative Agent
shall not be deemed to have warranted or represented the sufficiency or legal
effect of the same, and no such acceptance or approval shall constitute a
warranty or representation by Administrative Agent to anyone.

12.2Indemnification of the Administrative Agent

.

(a)To the fullest extent permitted by law, Borrower agrees to indemnify, hold
harmless and defend the Administrative Agent and the Banks, and each of their
respective officers, members, directors, officials, employees, attorneys and
agents (collectively, the “Indemnified Parties”), against any and all losses,
damages, claims, actions, liabilities, costs and expenses of any conceivable
nature, kind or character (including, without limitation, reasonable attorneys’
fees, litigation and court costs, amounts paid in settlement and amounts paid to
discharge judgments) to which the Indemnified Parties, or any of them, may
become subject under any statutory law (including federal or state securities
laws) or at common law or otherwise, arising out of or based upon or in any way
relating to:

(i)(A) the making of the Loan; (B) a claim, demand or cause of action that any
Person has or asserts against Borrower, Member or any Guarantor; (C) the payment
of any commission, charge or brokerage fee incurred in connection with the Loan;
(D) any act or omission of Borrower, any of their respective agents, employees,
licensees, contractor, subcontractor or material supplier, engineer, architect
or other Person with respect to the Loan or the Property; (E) the construction,
development, ownership, occupancy, management, operation, possession, condition
or use of the Property; (F) the Loan Documents, or the execution or amendment
thereof, or in connection with any of the transactions contemplated thereby,
including without limitation, the making of the Loan; and (G) any lien or charge
upon payments by Borrower to the Administrative Agent hereunder, or any taxes
(including, without limitation, ad valorem taxes and sales taxes), assessments,
impositions and other charges imposed in respect of all or any portion of the
Property;

(ii)any act or omission of Borrower or any of its agents, contractors, servants,
employees or licensees in connection with the Loan or the Property, the
operation of the Property, or the condition, environmental or otherwise,
occupancy, use, possession, conduct or management of , and

(iii)any violation of any environmental law, rule or regulation by Borrower with
respect to, or the release of any toxic substance from, the Property or any part
thereof,

in the case of the foregoing indemnification of the Administrative Agent and the
Banks or any of the other Indemnified Parties, to the extent such damages are
not caused by the gross negligence or willful misconduct of such Indemnified
Party; and provided that this Section is not intended to give rise to a right of
the Administrative Agent to claim payment of the principal and accrued interest
with respect to the Loan as a result of an Indemnified Party claim.  In the
event that any action or proceeding is brought against any Indemnified Party
with respect to which indemnity may be sought hereunder, Borrower, upon written
notice from the Indemnified Party, shall assume the investigation and defense
thereof, including the employment of counsel selected by the Indemnified Party,
and shall assume the payment of all expenses related thereto, with full power to
litigate, compromise or settle the same in its sole discretion; provided that
the Indemnified Party shall have the right to review and approve or disapprove
any such compromise or settlement.  Each Indemnified Party shall have the right
to employ separate counsel in any such action or proceeding and participate in
the investigation and defense thereof, and Borrower shall pay the reasonable
fees and expenses of such separate counsel; provided, however, that such
Indemnified Party may only employ separate counsel at the expense of Borrower if
in the judgment of such Indemnified Party a conflict of interest exists by
reason of common representation or if all parties commonly represented do not
agree as to the action (or inaction) of counsel.

57

 

--------------------------------------------------------------------------------

 

(b)Notwithstanding any transfer of the Property to another owner in accordance
with the provisions of this Agreement, Borrower shall remain obligated to
indemnify each Indemnified Party pursuant to this Section if such subsequent
owner fails to indemnify any party entitled to be indemnified hereunder, unless
such Indemnified Party has consented to such transfer and to the assignment of
the rights and obligations of Borrower hereunder.

(c)The rights of any persons to indemnity hereunder and rights to payment of
fees and reimbursement of expenses pursuant to this Agreement shall survive the
final repayment of the Loan.  The provisions of this Section shall survive the
termination of this Agreement.

12.3Reimbursement of Administrative Agent

.  Borrower shall reimburse Administrative Agent for all Loan Expenses
immediately upon written demand. Such reimbursement obligations shall bear
interest following written demand at the Default Rate until paid, and shall be
secured by the Loan Documents.  Such reimbursement obligations shall survive the
cancellation of the Note and the release and reconveyance of the Loan Documents.

12.4Obligations Unconditional and Independent

.  Notwithstanding the existence at any time of any obligation or liability of
Administrative Agent or the Banks to Borrower, or any other claim by Borrower
against Administrative Agent or any of the Banks in connection with the Loan or
otherwise, Borrower hereby waives any right it might otherwise have (a) to
offset any such obligation, liability or claim against Borrower’s obligations
under the Loan Documents or (b) to claim that the existence of any such
outstanding obligation, liability or claim excuses the nonperformance by
Borrower of any of its obligations under the Loan Documents.

12.5Notices

.  Any notices, communications and waivers under this Agreement or under the
Note shall be in writing and shall be (a) delivered in person, (b) mailed,
postage prepaid, either by registered or certified mail, return receipt
requested, or (c) sent by overnight express carrier, addressed in each case as
follows:

To the Administrative Agent:

 

TCF National Bank

800 Burr Ridge Parkway

Burr Ridge, IL 60527

Attn:  Mikal Christopherson

 

 

 

With a copy to:

 

Polsinelli PC

1401 Lawrence Street, Suite 2300

Denver, CO 80202

Attn:  Michael Strand

 

 

 

To the Borrower:

 

Strategic Storage Trust IV, Inc.

10 Terrace Road

Ladera Ranch, CA 92694

Attn: H. Michael Schwartz

 

 

 

With a copy to:

 

Mastrogiovanni Mersky & Flynn, P.C.

2001 Bryan Street, Suite 1250

Dallas, TX 75201

Attn: Charles Mersky

 

 

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other party hereto.  All notices sent
pursuant to the terms of this section shall be deemed received (i) if personally
delivered, then on the date of delivery, (ii) if sent by overnight, express
carrier, then on the next Business Day immediately following the day sent, or
(iii) if sent by registered or certified mail, then on the earlier of the third
Business Day following the day sent or when actually received.

58

 

--------------------------------------------------------------------------------

 

12.6Survival of Representations and Warranties

.  All representations and warranties of Borrower and Guarantor in the Loan
Documents shall survive the making of the Loan and have been or will be relied
on by Administrative Agent and the Banks notwithstanding any investigation made
by Administrative Agent or Administrative Agent, as the case may be.

12.7No Third Parties Benefited

.  This Agreement is made for the purpose of setting forth rights and
obligations of Borrower and the Banks and Administrative Agent, and no other
Person shall have any rights hereunder or by reason hereof.

12.8Binding Effect, Assignment of Obligations

.  This Agreement shall bind, and shall inure to the benefit of, Borrower, the
Banks, and Administrative Agent and their respective successors and
assigns.  Borrower shall not assign any of its rights or obligations under any
Loan Document without the prior written consent of Administrative Agent, which
consent may be withheld in Administrative Agent’s absolute discretion.  Any such
assignment without such consent shall be void.

12.9Counterparts

.  Any Loan Document may be executed in counterparts, all of which, taken
together, shall be deemed to be one and the same document.

12.10Prior Agreements; Amendments; Consents

.  This Agreement (together with the other Loan Documents) contains the entire
agreement among Administrative Agent, the Banks and Borrower with respect to the
Loan, and all prior negotiations, understandings and agreements (including, but
not limited to, any commitment letter issued by Administrative Agent to
Borrower) are superseded by this Agreement and such other Loan Documents.  No
modification of any Loan Document (including waivers of rights and conditions)
shall be effective unless in writing and signed by the party against whom
enforcement of such modification is sought, and then only in the specific
instance and for the specific purpose given. Notwithstanding the foregoing,
Administrative Agent shall have the right to waive or modify, conditionally or
unconditionally, the conditions to its approvals and consents hereunder, without
the consent of any party.  Consents and approvals to be obtained from
Administrative Agent shall be in writing.

12.11Governing Law

.  This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Illinois without regard to the conflicts of laws
principles thereof; provided that if Administrative Agent has greater rights or
remedies under federal law, then such right and/or remedies under federal law
shall also be available to Administrative Agent.

12.12Severability of Provisions

.  No provision of any Loan Document that is held to be unenforceable or invalid
shall affect the remaining provisions, and to this end all provisions of the
Loan Documents are hereby declared to be severable.

12.13Headings

.  Article and section headings are included in the Loan Documents for
convenience of reference only and shall not be used in construing the Loan
Documents.

12.14Conflicts

.  In the event of any conflict between the provisions of this Agreement and
those of any other Loan Document, this Agreement shall prevail; provided however
that, with respect to any matter addressed in both such documents, the fact that
one document provides for greater, lesser or different rights or obligations
than the other shall not be deemed a conflict unless the applicable provisions
are inconsistent and could not be simultaneously enforced or performed.

12.15Time of the Essence

.  Time is of the essence of all of the Loan Documents.

12.16Participations, Pledges and Syndication and Securitization

.

(a)Any Bank may transfer, assign, sell and/or grant participations in their
interest(s) in the Loan at any time, in whole and in part, subject to the
provisions of Section 11.1(m) and may furnish any transferee, assignee,
purchaser or participant or prospective transferee, assignee, purchaser or
participant with any and all documents and information (including without
limitation,

59

 

--------------------------------------------------------------------------------

 

financial information) relating to Borrower, Member, any Guarantor, and the Loan
or any of them that any such Bank deems advisable in connection
therewith.  Borrower’s indemnity obligations under the Loan Documents shall also
apply with respect to any transferee, assignee, purchaser or participant and the
directors, officers, agents and employees of any transferee, assignee, purchaser
or participant.  Borrower, its Member and any Guarantor or any of his, her, its
or their respective Affiliates or subsidiaries shall not be given an opportunity
to be a transferee, assignee, purchaser or participate under any circumstances
without the prior, written consent of the Administrative Agent which may be
withheld in its sole and absolute discretion.

(b)In the event of any such transfer, assignment, sale or participation, the
Banks and the parties to any such transactions shall share in the rights and
obligations of the Banks as set forth in the Loan Documents only as and to the
extent they agree among, themselves.  In connection with any such transfer,
assignment, sale or participation, Borrower further agrees that the Loan
Documents shall be sufficient evidence of the obligations of Borrower to each
transferee, assignee, purchaser, or participant, and upon written request by the
Administrative Agent, Borrower shall enter into such amendments or modifications
to the Loan Documents as may be reasonably required in order to evidence any
such transfer, assignment, sale or participation, as the case may be.

12.17Rights to Share Information

.  The Administrative Agent shall have the right to discuss the affairs of
Borrower with any Guarantor and/or other third parties and to discuss the course
of lease-up, operation and management of the Property, the financial condition
of Borrower, any Guarantor and the Property, and to disclose any
non-confidential information received by Administrative Agent regarding
Borrower, Guarantor, the Property or any Member of Borrower with Guarantor
and/or other third parties, singularly or together, as Administrative Agent may
choose in its sole and absolute discretion.

12.18Pledge to Federal Reserve

.  Anything in this Agreement to the contrary notwithstanding, without notice to
or consent of any party or the need to comply with any of the formal or
procedural requirements of this Agreement, the Administrative Agent, the Banks,
and/or any transferee, assignee, purchaser or participant may (to the fullest
extent permitted under applicable law) at any time and from time to time pledge
and assign any or all of its right, title and interest in, to and under all or
any of the Loan or the Loan Documents to a Federal Reserve Bank.

12.19Guaranties Unsecured

.  The Loan Documents shall secure Borrower’s obligations under the Loan
Documents.  Notwithstanding the fact that the Loan Documents may now or
hereafter include one or more Guaranties and/or other documents creating
obligations of Persons other than Borrower, and notwithstanding the fact that
any Loan Document may now or hereafter contain general language to the effect
that it secures “the Loan Documents,” no Loan Document shall secure any
Guaranty, or any other obligation of any Person other than Borrower, unless such
Loan Document specifically describes such Guaranty or other obligation as being
secured thereby.

12.20JURY WAIVER

.  BORROWER, THE BANKS AND ADMINISTRATIVE AGENT HEREBY VOLUNTARILY, KNOWINGLY,
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) BETWEEN
OR AMONG BORROWER, THE BANKS AND ADMINISTRATIVE AGENT ARISING OUT OF OR IN ANY
WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY RELATIONSHIP
BETWEEN BORROWER, THE BANKS AND/OR ADMINISTRATIVE AGENT.  THIS PROVISION IS A
MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT TO PROVIDE THE LOAN DESCRIBED HEREIN
AND IN THE OTHER LOAN DOCUMENTS.

12.21JURISDICTION AND VENUE

.  BORROWER HEREBY AGREES THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY BORROWER
AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR THE NOTE SHALL BE
LITIGATED IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, OR, IF ADMINISTRATIVE
AGENT INITIATES SUCH ACTION, ANY COURT IN WHICH ADMINISTRATIVE AGENT SHALL
INITIATE SUCH ACTION

60

 

--------------------------------------------------------------------------------

 

AND WHICH HAS JURISDICTION.  BORROWER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY
ADMINISTRATIVE AGENT IN ANY OF SUCH COURTS, AND HEREBY WAIVES PERSONAL SERVICE
OF THE SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND
AGREES THAT SERVICE OF SUCH SUMMONS AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO ADMINISTRATIVE AGENT AT THE
ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO THIS AGREEMENT.  BORROWER
WAIVES ANY CLAIM THAT COOK COUNTY, ILLINOIS OR THE NORTHERN DISTRICT OF ILLINOIS
IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.  SHOULD
BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED BY ADMINISTRATIVE AGENT AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS.  THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING BY ADMINISTRATIVE AGENT OF ANY ACTION
TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

12.22Right of Setoff

.  Borrower grants to Administrative Agent a contractual security interest in,
and hereby assigns, conveys, delivers, pledges, and transfers to Administrative
Agent all Borrower’s right, title and interest in and to, Borrower’s accounts
with Administrative Agent (whether checking, savings, or some other account),
including without limitation all accounts held jointly with someone else and all
accounts Borrower may open in the future, excluding however all IRA and Keogh
accounts, and all trust accounts for which the grant of a security interest
would be prohibited by law.  Borrower authorizes Administrative Agent, to the
extent permitted by Applicable Laws, to charge or setoff all Obligations against
any and all such accounts.

12.23Times

.  All references of the time of performance of any obligation of Borrower or
Guarantor contained herein or in any the Loan Documents shall mean Central
Standard Time, Chicago, Illinois.

12.24Permitted Transfers and Assumptions

.

 

(a)

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, the following transfers and assumptions shall not constitute a
Prohibited Transfer and such transfers and assumptions shall be permitted
hereunder and under the other Loan Documents subject to compliance with Section
12.24(b) below (each, a “SmartStop Transaction”):

 

(i)

Any change in Control in any of Borrower, Guarantor or Property Manager that
results in such entity being Controlled by SmartStop REIT or any of its
Controlled subsidiaries; and/or

 

(ii)

An assumption of the Loan by SmartStop REIT or any of its Controlled
subsidiaries (“New Borrower”).

 

(b)

Administrative Agent hereby consents to any SmartStop Transaction provided that:

(i)Administrative Agent receives at least thirty (30) days prior written notice
of such transfer;

61

 

--------------------------------------------------------------------------------

 

 

(ii)

Borrower shall provide Administrative Agent with such information as
Administrative Agent shall reasonably request for Administrative Agent to
conduct such “know your customer,” Patriot Act, OFAC and other searches as are
necessary to satisfy internal organizational requirements regarding “know your
customer” and similar requirements (to be applied on a non-discriminatory
basis), as Administrative Agent shall require, and such SmartStop Transaction
shall not be permitted if Administrative Agent in good faith determines that
such SmartStop Transaction would result in noncompliance with any of the
foregoing requirements;

(iii)No Event of Default has occurred and is continuing both at the time such
notice is given and as of the closing date of such SmartStop Transaction;

(iv)The organizational documents of the New Borrower, Guarantor, Property
Manager, and/or SmartStop REIT, as applicable, and their respective sponsor(s)
or principal(s) shall be in form and substance reasonably satisfactory to
Administrative Agent;

(v)Borrower, New Borrower, Guarantor, Property Manager, and/or SmartStop REIT,
as applicable, shall pay any and all reasonable out-of-pocket costs incurred by
Administrative Agent in connection with the transfer (including, without
limitation, Administrative Agent’s reasonable attorneys’ fees and disbursements
and all recording fees, transfer taxes, title insurance premiums and mortgage
and intangible taxes), it being acknowledged and agreed that Borrower shall have
this obligation if the transaction is not consummated;

(vi)In connection with any assumption of the Loan, New Borrower shall assume all
of the obligations of Borrower under the Note, the Security Instrument, this
Agreement and the other Loan Documents by entering into an assumption agreement
in form and substance reasonably satisfactory to Administrative Agent and
delivering such legal opinions as Administrative Agent may reasonably require;

(vii)In connection with any assumption of the Loan, New Borrower shall deliver
an endorsement to the existing Title Policy in form and substance reasonably
acceptable to Administrative Agent insuring the Security Instrument as modified
by the assumption agreement, as a valid first lien on the Property and naming
New Borrower as owner of the Property, naming the then current holder of the
Loan as the insured, bringing forward the date and time of the Title Policy to
the date and time of the recording of the assumption agreement or a memorandum
thereof, and addressing such other matters as Administrative Agent shall
reasonably require, and which endorsement shall insure that as of the recording
of the assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Policy;

(viii)Administrative Agent shall reasonably cooperate with Borrower, Guarantor,
Property Manager and SmartStop REIT, as applicable, in order to make reasonable
and necessary amendments to the Loan Documents to effectuate such SmartStop
Transaction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

62

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

BORROWER:

SST IV 13788 W GREENWAY RD, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

SST IV 852 METCALF ST, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

SST IV 1071 MARSHALL FARMS RD, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

 

SST IV 9800 ARDREY KELL RD, LLC,

a Delaware limited liability company

 

By:

Strategic Storage Trust IV, Inc., a Maryland corporation, its Manager

By: /s/ H. Michael Schwartz

H. Michael Schwartz, Chief Executive Officer

 

[Signatures continue on the next page.]


 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

TCF NATIONAL BANK,
a national banking association

 

By:

/s/ Mikal Christopherson
Mikal Christopherson, Vice President

BANKS:

TCF NATIONAL BANK,
a national banking association

 

By:

/s/ Mikal Christopherson
Mikal Christopherson, Vice President

 

[End of signatures.]

 

 